Exhibit 10.1


























AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP


OF


COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINED TERMS
2


 
 
 
ARTICLE II
PARTNERSHIP FORMATION AND IDENTIFICATION
10


2.01


Formation    
10


2.02


Name, Office and Registered Agent    
10


2.03


Partners
10


2.04


Term and Dissolution    
11


2.05


Filing of Certificate and Perfection of Limited Partnership    
11


2.06


Certificates Describing Partnership Units    
11


 
 
 
ARTICLE III
BUSINESS OF THE PARTNERSHIP    
12


 
 
 
ARTICLE IV
CAPITAL CONTRIBUTIONS AND ACCOUNTS    
12


4.01


Capital Contributions
12


4.02


Additional Capital Contributions and Issuance of Additional Equity    
13


4.03


Additional Funding    
15


4.04


Capital Accounts    
15


4.05


Percentage Interests
16


4.06


No Interest on Contributions    
16


4.07


Return of Capital Contributions    
16


4.08


No Third Party Beneficiary    
16


 
 
 
ARTICLE V
PROFITS AND LOSSES; DISTRIBUTIONS    
17


5.01


Allocation of Profits and Losses    
17


5.02


Distribution of Cash    
19


5.03


REIT Distribution Requirements    
21


5.04


No Right to Distributions In Kind
21


5.05


Limitations of Return of Capital Contributions
21


5.06


Distributions Upon Liquidation
21


5.07


Substantial Economic Effect
21


5.08


Distributions to Reflect Issuance of Additional Equity
22


 
 
 
ARTICLE VI
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
22


6.01


Management of the Partnership
22


6.02


Delegation of Authority
24


6.03


Indemnification
25










--------------------------------------------------------------------------------



6.04


Liability of the General Partner
26


6.05


Reimbursement of General Partner
27


6.06


Outside Activities
27


6.07


Employment or Retention of Affiliates
27


6.08


General Partner Participation    
28


6.09


Title to Partnership Assets
28


6.10


Miscellaneous
28


 
 
 
ARTICLE VII
CHANGES IN GENERAL PARTNER
29


7.01


Transfer of the General Partner’s Partnership Interest
29


7.02


Admission of a Substitute or Additional General Partner
30


7.03


Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner
31


7.04


Removal of a General Partner
31


 
 
 
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
32


8.01


Management of the Partnership
32


8.02


Power of Attorney
33


8.03


Limitation on Liability of Limited Partners
33


8.04


[Reserved]
34


8.05


Exchange Right
34


8.06


Outside Activities of Limited Partners
35


8.07


Return of Capital
36


 
 
 
ARTICLE IX
TRANSFERS AND REDEMPTIONS OF LIMITED PARTNERSHIP INTERESTS
36


9.01


Purchase for Investment
36


9.02


Restrictions on Transfer of Limited Partnership Interests
36


9.03


Admission of Substitute Limited Partner
38


9.04


Rights of Assignees of Partnership Interests
39


9.05


Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner
39


9.06


Joint Ownership of Interests
39


9.07


Admission of Additional Limited Partners
40


9.08


Redemption of Partnership Units
40


 
 
 
ARTICLE X
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
40


10.01


Books and Records
40


10.02


Custody of Partnership Funds, Bank Accounts
41


10.03


Fiscal and Taxable Year
41


10.04


Annual Tax Information and Report
41






--------------------------------------------------------------------------------



10.01


Books and Records
40


10.02


Custody of Partnership Funds, Bank Accounts
41


10.03


Fiscal and Taxable Year
41


10.04


Annual Tax Information and Report
41


10.05


Partnership Representative, Tax Elections, Special Basis Adjustments
41


10.06


Reports to Limited Partners
44


 
 
 
ARTICLE XI
AMENDMENT OF AGREEMENT; MERGER
44


 
 
 
ARTICLE XII
GENERAL PROVISIONS
45


12.01


Notices
45


12.02


Survival of Rights
45


12.03


Additional Documents
45


12.04


Severability
45


12.05


Entire Agreement
45


12.06


Pronouns and Plurals
45


12.07


Headings
45


12.08


Counterparts
45


 
 
 
EXHIBIT A
48


The information in this exhibit has been omitted because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed
[Exhibit A is maintained within the books and records of the Partnership]
48


EXHIBIT B
Notice of Exercise of Exchange Right
49


EXHIBIT C
Relevant Investments
49


EXHIBIT D
Notice of Mandatory Conversion
51


EXHIBIT E
Notice of Exercise of Conversion
52


EXHIBIT F
Notice of Request for Redemption
53


 
 
 
SCHEDULE A
SERIES A CONVERTIBLE, PERPETUAL PREFERRED UNITS ADDENDUM (THE "ADDENDUM")
1


Designation and Number
1














--------------------------------------------------------------------------------





AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.


This Amended and Restated Agreement of Limited Partnership of Columbia Property
Trust Operating Partnership, L.P. (formerly known as Wells Operating Partnership
II, L.P.) is entered into as of this 24th day of January, 2020 between Columbia
Property Trust, Inc. (formerly known as Wells Real Estate Investment Trust II,
Inc.), a Maryland corporation (the “General Partner”) and the Limited Partner(s)
set forth on Exhibit A hereto (this “Agreement”).
RECITALS
WHEREAS, on July 3, 2003, Columbia Property Trust Operating Partnership, L.P.
(the “Partnership”) was formed as a limited partnership under the laws of the
State of Delaware, pursuant to a Certificate of Limited Partnership filed with
the Office of the Secretary of State of the State of Delaware effective as of
July 3, 2003;
WHEREAS, on October 9, 2003, the General Partner and Wells Capital, Inc. (the
“Initial Limited Partner”) entered into the Limited Partnership Agreement of the
Partnership (the “Prior Partnership Agreement”);
WHEREAS, on June 30, 2011, the Initial Limited Partner assigned all of its
interest in the Partnership to Wells OP II LP, LLC pursuant to that certain
Contribution Agreement dated June 30, 2011 (the “Contribution Agreement”);
WHEREAS, in connection with the Contribution Agreement, the General Partner and
Wells OP II, LLC entered into that First Amendment to the Prior Partnership
Agreement (the “First Amendment”);
WHEREAS, on February 25, 2013, the General Partner amended its charter to change
its name to Columbia Property Trust, Inc. and the Partnership amended its
certificate of limited partnership to change its name to Columbia Property Trust
Operating Partnership, L.P., and subsequently, on August 26, 2015, Wells OP II,
LLC amended its certificate of limited partnership to change its name to
Columbia OP LP, LLC (collectively, the “Name Change”);
WHEREAS, in connection with the Name Change, the General Partner and Columbia OP
LP, LLC entered into that Second Amendment (Corrective) to the Prior Partnership
Agreement, dated November 27, 2017 and effective as of February 28, 2013 (the
“Second Amendment”);
WHEREAS, on October 16, 2019, the General Partner and Partnership entered into
that certain Contribution Agreement with Francis Wentworth, Jr., David Welsh,
Jeffrey Gronning, UD NREM Investment, LLC, Normandy Real Estate Management, LLC
(“Normandy”), Normandy Ventures Partners III, LLC (“NVP III”), Normandy Ventures
Partners IV, LLC (“NVP IV”), Normandy Ventures Partners OZF, LLC (“NVP OZF” and,
together with Normandy, NVP III and NVP IV, the “Acquired Entities”), and, as to
which, upon their formation as subsidiaries of the Partnership, Columbia
Development TRS 13, LLC, a Delaware limited liability company (“TRS 13”), and
Columbia Development TRS 87, LLC, a Delaware limited liability company (“TRS
87”, and together with TRS 13, the “TRS Entities”), have become parties (the
“Normandy Contribution




--------------------------------------------------------------------------------





Agreement”), pursuant to which the Partnership and the TRS Entities acquired the
interests in the Acquired Entities for cash and Series A Preferred Units (as
defined below) in the Partnership;
WHEREAS, as a result of the transactions taken pursuant to the Normandy
Contribution Agreement, the Partnership will be treated for federal, state and
local income tax purposes as a newly formed partnership;
WHEREAS, pursuant to Article XI of the Prior Partnership Agreement, the General
Partner and Columbia OP LP, LLC now desire to amend and restate the Prior
Partnership Agreement, as amended by the First Amendment and as further amended
by the Second Amendment, in its entirety pursuant to the terms hereof; and
WHEREAS, this Agreement shall constitute the “partnership agreement” (within the
meaning of the Act) of the Partnership and shall be binding upon all Persons now
or at any time hereafter who are Partners.
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINED TERMS


The following defined terms used in this Agreement shall have the meanings
specified below:
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“Additional Funds” has the meaning set forth in Section 4.03 hereof.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.07 and who is shown as such on the books
and records of the Partnership.
“Addendum” has the meaning set forth in Section 4.02(a)(i) hereof.
“Additional Equity” has the meaning set forth in Section 4.02(a)(i) hereof. For
the avoidance of doubt, except to the extent the context requires otherwise,
Additional Equity shall include the Series A Preferred Units.
“Additional Securities” has the meaning set forth in Section 4.02(a)(ii) hereof.
“Adjustment Event” means any of the following events: (A) the Partnership makes
a distribution on all outstanding Common Units in Partnership Units, (B) the
Partnership subdivides the outstanding Common Units into a greater number of
Common Units or combines the outstanding Common Units into a smaller number of
Common Units, or (C) the Partnership issues any Partnership Units in exchange
for its outstanding Common Units by way of a reclassification


2

--------------------------------------------------------------------------------





or recapitalization of its Common Units. If more than one Adjustment Event
occurs, the adjustment required to be made pursuant to this Agreement need be
made only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units to the General
Partner in respect of a capital contribution to the Partnership of proceeds from
the sale of securities by the General Partner.
“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses.
“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities or
partnership interests or otherwise.
“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of the contribution as agreed to by such Partner and
the General Partner. The names and addresses of the Partners, number of
Partnership Units issued to each Partner, the applicable class of Partnership
Units and the Agreed Value of non-cash Capital Contributions as of the date of
contribution is set forth on Exhibit A.
“Agreement” means this Amended and Restated Agreement of Limited Partnership of
the Partnership, as amended from time to time.
“Articles of Incorporation” means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.
“Available Cash” means, with respect to any period for which such calculation is
being made:
(a) all cash revenues and funds received by the Partnership from whatever source
(excluding the proceeds of any Capital Contribution) plus the amount of any
reduction (including,


3

--------------------------------------------------------------------------------





without limitation, a reduction resulting because the General Partner determines
such amounts are no longer necessary) in reserves of the Partnership, which
reserves are referred to in clause (b)(iv) below;
(b) less the sum of the following (except to the extent made with the proceeds
of any Capital Contribution): (i) all interest, principal and other debt
payments made during such period by the Partnership, (ii) all cash expenditures
(including capital expenditures) made by the Partnership during such period,
(iii) investments in any entity (including loans made thereto) to the extent
that such investments are permitted under this Agreement and are not otherwise
described in clauses (b)(i) or (ii), and (iv) the amount of any increase in
reserves established during such period which the General Partner determines is
necessary or appropriate.
Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.
“Capital Account” has the meaning set forth in Section 4.04 hereof.
“Capital Contribution” means the total amount of cash, cash equivalents, and the
Agreed Value of any property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.
“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for federal income tax purposes or, in the case of any
asset contributed to the Partnership, the fair market value of such asset at the
time of contribution, except that the Carrying Values of all assets may, at the
discretion of the General Partner, be adjusted to equal their respective fair
market values (as determined by the General Partner), in accordance with the
rules set forth in Regulations Section 1.704-1(b)(2)(iv)(f) and (g), as provided
for in Section 4.04 hereof. In the case of any asset of the Partnership that has
a Carrying Value that differs from its adjusted tax basis, the Carrying Value
shall be adjusted by the amount of depreciation, depletion and amortization
calculated for purposes of the definition of Profits and Losses rather than the
amount of depreciation, depletion and amortization determined for federal income
tax purposes.
“Cash Amount” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Exchange.
“Certificate” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.


4

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“Combined Percentage Interest” means, with respect to one or more classes of
Partnership Units, the interest of each Partner as determined by reference to a
fraction, the numerator representing the number of Partnership Units held by
such Partner assuming that Additional Equity, if any, is converted to Common
Units at such applicable time of determination and the denominator representing
the aggregate number of Common Units issued or otherwise issuable upon
conversion of the Additional Equity at such applicable time of determination.
The Combined Percentage Interest of each Partner shall be as set forth on
Exhibit A hereto, as such Exhibit may be amended from time to time.
“Common Unit” means Partnership Units that are not entitled to any preferences
with respect to any other class or series of Partnership Units as to
distribution or voluntary or involuntary liquidation, dissolution or winding-up
of the Partnership.
“Common Unitholder” means a Partner that holds Common Units.
“Commission” means the U.S. Securities and Exchange Commission.
“Conversion Factor” means 1.0, provided that (A) in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor (as in effect
immediately prior to such adjustment) by a fraction, the numerator of which
shall be the number of REIT Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Shares (determined without the above assumption) issued and
outstanding on such date, (B) in the event that an entity other than an
Affiliate of the General Partner shall, subject to the terms of Section 7.01,
become General Partner pursuant to any merger, consolidation or combination of
the General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination, and (C) in the event that the
General Partner, by dividend or otherwise, distributes to all holders of its
REIT Shares evidences of its indebtedness or assets (including securities, but
excluding any dividend or distribution referred to in clause (A)(i) above),
which evidences of indebtedness or assets relate to assets not received by the
General Partner or its Subsidiaries pursuant to a pro rata distribution by the
Partnership, then the Conversion Factor shall be adjusted to equal the amount
determined by multiplying the Conversion Factor in effect immediately prior to
the close of business on the date fixed for determination of shareholders
entitled to receive such distribution by a fraction the numerator of which shall
be the Value of a REIT Share on the date fixed for such determination and the
denominator of which shall be the Value of a REIT Share on the date fixed for
such determination less the then fair market value (as determined by the General


5

--------------------------------------------------------------------------------





Partner in good faith) of the portion of the evidences of indebtedness or assets
so distributed applicable to one REIT Share. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Exchange after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Exchange immediately prior to the record date for
such dividend, distribution, subdivision or combination.
“Defaulting Limited Partner” has the meaning set forth in Section 5.02(b)
hereof.
“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“Exchange Right” has the meaning set forth in Section 8.05(a) hereof.
“Exchanging Partner” has the meaning set forth in Section 8.05(a) hereof.
“General Partner” means Columbia Property Trust, Inc., a Maryland corporation,
and any Person who becomes a substitute or additional General Partner as
provided herein, and any of their successors as General Partner.
“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“General Partner Loan” has the meaning set forth in Section 5.02(b) hereof.
“Imputed Underpayment Amount” has the meaning set forth in Section 5.02(c).
“Indemnitee” means the General Partner or a director, officer or employee of the
General Partner or Partnership and such other Persons (including affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.
“IRS” means the United States Internal Revenue Service.
“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as such Exhibit may be amended from time to time, and any
Person who becomes a


6

--------------------------------------------------------------------------------





Substitute Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“Losses” has the meaning set forth in Section 5.01(i) hereof.
“Noncompensatory Option” means a “noncompensatory option” within the meaning of
Regulations Sections 1.721-2(f) and 1.761-3(b)(2). For purposes of
clarification, the conversion feature of the Series A Preferred Units shall be
treated as Noncompensatory Options.
“Normandy Contribution Agreement” has the meaning set forth in the recitals
hereof.
“Notice of Exchange” means the Notice of Exercise of Exchange Right
substantially in the form attached as Exhibit B hereto.
“NYSE” means the New York Stock Exchange.
“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.
“Partner” means any General Partner or Limited Partner.
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“Partnership” means Columbia Property Trust Operating Partnership, L.P., a
Delaware limited partnership.
“Partnership Audit Rules” means the partnership audit provisions of Subchapter C
of Chapter 63 of the Code, together with applicable Treasury Regulations and
other regulatory or administrative guidelines.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“Partnership Loan” has the meaning set forth in Section 5.02(b) hereof.
“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704- 2(d). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than


7

--------------------------------------------------------------------------------





full satisfaction of the liability, and then aggregating the separately computed
gains. A Partner’s share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).
“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.
“Partnership Representative” has the meaning set forth in Section 10.05(a)
hereof.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners in each applicable class of Partnership Units shall be as set
forth on Exhibit A, as such Exhibit may be amended from time to time.
“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Units, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class or series then outstanding
as specified on Exhibit A. If the Partnership issues more than one class or
series of Partnership Units, the interest in the Partnership among the classes
or series of Partnership Interests shall be determined as set forth in the
amendment to the Partnership Agreement setting forth the rights and privileges
of such additional classes or series of Partnership Units, if any. The
Percentage Interest of each Partner shall be as set forth on Exhibit A hereto,
as such Exhibit may be amended from time to time.
“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust or other entity.
“Profits” has the meaning set forth in Section 5.01(i) hereof.
“Regulations” means the Treasury Regulations issued under the Code, as amended
and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any successor provision of the Regulations.
“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.
“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to any public offering and registration of securities by the General
Partner and all statements, reports, fees and expenses incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General


8

--------------------------------------------------------------------------------





Partner, (iv) costs and expenses associated with the preparation and filing of
any periodic or other reports and communications by the General Partner under
federal, state or local laws or regulations, including filings with the
Commission, (v) costs and expenses associated with compliance by the General
Partner with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any 401(k) plan, incentive plan, bonus plan or other plan
providing for compensation for the employees of the General Partner, (vii) costs
and expenses incurred by the General Partner relating to any issuing or
redemption of Partnership Interests, and (viii) all other operating or
administrative costs of the General Partner incurred in the ordinary course of
its business on behalf of or in connection with the Partnership.
“REIT Share” means a common share of beneficial interest in the General Partner
(or Successor Entity, as the case may be).
“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Common Units offered for exchange by an Exchanging Partner, multiplied
by the Conversion Factor as adjusted to and including the Specified Exchange
Date; provided that in the event the General Partner issues to all holders of
REIT Shares rights, options, warrants or convertible or exchangeable securities
entitling the shareholders to subscribe for or purchase REIT Shares, or any
other securities or property (collectively, the “rights”), and the rights have
not expired at the Specified Exchange Date, then the REIT Shares Amount shall
also include the rights issuable to a holder of the REIT Shares Amount of REIT
Shares on the record date fixed for purposes of determining the holders of REIT
Shares entitled to rights.
“Restriction Notice” has the meaning set forth in Section 8.05(e) hereof.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Series A Unitholder” means a Partner that holds Series A Preferred Units.
“Series A Preferred Units” means Partnership Units with the rights, powers and
duties set forth herein, designated as such on Schedule A and expressed in the
number set forth on Exhibit A, as such exhibit may be amended from time to time.
“Specified Exchange Date” means the tenth (10th) business day after receipt by
the General Partner of a Notice of Exchange.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” contained herein.


9

--------------------------------------------------------------------------------





“Survivor” has the meaning set forth in Section 7.01(d) hereof.
“Transaction” has the meaning set forth in Section 7.01(c) hereof.
“Transfer” has the meaning set forth in Section 9.02(a) hereof.
“Value” means, with respect to any security, the average of the daily market
price of such security for the ten consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if the security is listed or admitted to trading on any securities
exchange or the NYSE, the sale price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices,
regular way, on such day, (ii) if the security is not listed or admitted to
trading on any securities exchange or the NYSE, the last reported sale price on
such day or, if no sale takes place on such day, the average of the closing bid
and asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or (iii) if the security is not listed or
admitted to trading on any securities exchange or the NYSE and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the General Partner, or if there shall
be no bid and asked prices on such day, the average of the high bid and low
asked prices, as so reported, on the most recent day (not more than ten days
prior to the date in question) for which prices have been so reported; provided
that if there are no bid and asked prices reported during the ten days prior to
the date in question, the value of the security shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the security includes any additional rights, then the value of such rights
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate.
ARTICLE II
PARTNERSHIP FORMATION AND IDENTIFICATION


2.01    Formation. The Partnership was formed as a limited partnership pursuant
to the Act and upon the terms and conditions set forth in this Agreement.


2.02    Name, Office and Registered Agent. The name of the Partnership is
Columbia Property Trust Operating Partnership, L.P. The specified office and
place of business of the Partnership shall be 1170 Peachtree Street, NE, Suite
600, Atlanta, Georgia 30309. The General Partner may at any time change the
location of such office, provided the General Partner gives notice to the
Partners of any such change. The name and address of the Partnership's
registered agent is The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, New Castle County, Delaware 19801. The sole duty
of the registered agent as such is to forward to the Partnership any notice that
is served on him as registered agent.


2.03    Partners.


(a)The General Partner of the Partnership is Columbia Property Trust, Inc., a
Maryland corporation. Its principal place of business is the same as that of the
Partnership.


10

--------------------------------------------------------------------------------









(b)The Limited Partners are those Persons named as a Limited Partner on Exhibit
A attached hereto, as amended from time to time, or any Substitute Limited
Partner or Additional Limited Partner.


2.04    Term and Dissolution.


(a)    The Partnership shall have perpetual duration, except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:


(i)The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;


(ii)The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or


(iii)The election by the General Partner that the Partnership should be
dissolved.


(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either (i)
defer liquidation of, or withhold from distribution for a reasonable time, any
assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.


2.05    Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.


2.06    Certificates Describing Partnership Unit. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units as of the date of such certificate. Any


11

--------------------------------------------------------------------------------





such certificate (i) shall be in form and substance as approved by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:
This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Amended and Restated Agreement of Limited Partnership of
Columbia Property Trust Operating Partnership, L.P., as amended from time to
time.
ARTICLE III
BUSINESS OF THE PARTNERSHIP


The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, and in a manner such that the General Partner will not be
subject to any taxes under Section 857, to the extent determined by the General
Partner, (ii) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing and (iii) to do anything necessary or
incidental to the foregoing. In connection with the foregoing, and without
limiting the General Partner’s right in its sole and absolute discretion to
cease qualifying as a REIT, the Partners acknowledge that the General Partner’s
current status as a REIT and the avoidance of income and excise taxes on the
General Partner inures to the benefit of all the Partners and not solely to the
General Partner. Notwithstanding the foregoing, the Limited Partners agree that
the General Partner may terminate its status as a REIT under the Code at any
time to the full extent permitted under the Articles of Incorporation. The
General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.
ARTICLE IV
CAPITAL CONTRIBUTIONS AND ACCOUNTS


4.01    Capital Contributions. The General Partner and the Limited Partners have
made capital contributions to the Partnership in exchange for the Partnership
Interests set forth opposite their names on Exhibit A, as amended from time to
time. The Partners shall own Partnership Units of the class or series and in the
amounts set forth on Exhibit A and shall have a Percentage Interest in the class
or series as set forth on Exhibit A. Exhibit A may be amended from time to time
by the General Partner, with no required consent or approval of the Limited
Partners, to the extent necessary to reflect accurately exchanges, redemption,
Capital Contributions, the issuance of Additional Equity or similar events
impacting Exhibit A. However, the General Partner may keep Exhibit A current
through separate revisions to the books and records of the Partnership that
reflect periodic changes to the capital contributions made by the General
Partner or the Limited Partners and corresponding changes to the Partnership
Interests of the General Partner and the Limited Partners, as applicable,
without preparing a formal amendment to this Agreement, provided that such an
amendment shall be prepared upon the written request of any Limited Partner.


12

--------------------------------------------------------------------------------





4.02    Additional Capital Contributions and Issuance of Additional Equity.
Except as provided in this Section 4.02 or in Section 4.03, the Partners shall
have no right or obligation to make any additional Capital Contributions or
loans to the Partnership. The General Partner may contribute additional capital
to the Partnership, from time to time, and receive additional Partnership
Interests in respect thereof, in the manner contemplated in this Section 4.02.


(a)Issuances of Additional Equity.


(i)General. The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests (“Additional Equity”) in the form of
Partnership Units for any Partnership purpose at any time or from time to time,
to the Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners. Any Additional Equity issued thereby may be issued in one
or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to the
Common Units, all as shall be determined by the General Partner in its sole and
absolute discretion and without the approval of any Limited Partner, subject to
Delaware law, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, however, that no Additional Equity
shall be issued to the General Partner unless:


(1)(A) the Additional Equity is issued in connection with an issuance of REIT
Shares of or other interests (including other classes or series of shares) in
the General Partner, which shares or interests have designations, preferences
and other rights, all such that the economic interests are substantially similar
to the designations, preferences and other rights of the Additional Equity
issued to the General Partner by the Partnership in accordance with this Section
4.02 and (B) the General Partner makes a Capital Contribution to the Partnership
in an amount equal to the proceeds raised in connection with the issuance of
such shares of stock of or other interests in the General Partner;


(2)the Additional Equity is issued in exchange for property owned by the General
Partner with a fair market value, as determined by the General Partner, in good
faith, equal to the value of the Partnership Interests; or


(3)the Additional Equity is issued to all Partners in proportion to their
respective Combined Percentage Interests.


In addition, the General Partner may acquire Partnership Interests from other
Partners pursuant to this Agreement. In the event that the Partnership issues
Partnership Interests pursuant to this Section 4.02(a), the General Partner
shall make such revisions to this Agreement (without any requirement of
receiving approval of the Limited Partners) as it deems necessary to give effect


13

--------------------------------------------------------------------------------





to the designations, preferences and other rights pertaining to such Additional
Equity and make filings under the Act or otherwise in order to reference the
existence or creation of a class or series of Additional Equity unless the
consent of a Partner is specifically required by this Agreement or the Act after
giving effect to the terms of this Agreement. Notwithstanding anything in this
Agreement to the contrary, the “Series A Convertible, Perpetual Preferred Units
Addendum” attached hereto as Schedule A (the “Addendum”) is hereby adopted and
made part of this Agreement; provided however, that when the last Series A
Preferred Unit has been converted into one or more Common Units, in accordance
with the terms of the Addendum, such that as a result, no Series A Preferred
Units remain outstanding, the Addendum shall terminate automatically and shall
no longer be a part of this Agreement, it being understood that any right of a
Series A Unitholder that accrued prior to such termination, and that has not
been satisfied in advance of such termination, shall not be eliminated or
negatively impacted by such termination. Notwithstanding anything to the
contrary in this Agreement, in the event of any conflict between the terms of
this Agreement and the terms of the Addendum, the provisions of the Addendum,
including, without limitation, any provisions relating to the rights,
preferences and privileges of Series A Unitholders, shall control and be
binding.
Without limiting the foregoing, the General Partner is expressly authorized to
issue REIT Shares, other shares of capital stock or Additional Securities for
less than fair market value, and the General Partner is expressly authorized to
cause the Partnership to issue to the General Partner corresponding Partnership
Units, so long as (x) the General Partner concludes in good faith that such
issuance of Partnership Units is in the best interests of the General Partner
and Partnership, and (y) the General Partner contributes all proceeds, if any,
from such issuance and exercise to the Partnership.
(ii)Upon Issuance of Additional Securities. The General Partner shall not issue
any additional REIT Shares (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.05 hereof) or rights, options, warrants or
convertible or exchangeable securities containing the right to subscribe for or
purchase REIT Shares (collectively, “Additional Securities”) other than to all
holders of REIT Shares, unless (A) the General Partner shall cause the
Partnership to issue to the General Partner, as the General Partner may
designate, Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the Additional Securities, and (B) the General Partner contributes the
net proceeds from the issuance of such Additional Securities and from any
exercise of rights contained in such Additional Securities, directly and through
the General Partner, to the Partnership; provided, however, that the General
Partner is allowed to issue Additional Securities in connection with an
acquisition of a property to be held directly by the General Partner in
accordance with Section 6.08. Without limiting the foregoing, the General
Partner is expressly authorized to issue Additional Securities for less than
fair market value, and to cause the Partnership to issue to the General Partner
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to an employee share
purchase plan providing for employee purchases of REIT Shares at a discount from
fair market value, employee equity incentive plan or employee stock options that
have an


14

--------------------------------------------------------------------------------





exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise, and (y) the General
Partner contributes all proceeds from such issuance to the Partnership. For
example, in the event the General Partner issues REIT Shares for a cash purchase
price and contributes all of the proceeds of such issuance to the Partnership as
required hereunder, the General Partner shall be issued a number of additional
Common Units equal to the quotient of (A) the number of such REIT Shares issued
by the General Partner, the proceeds of which were so contributed, divided by
(B) the Conversion Factor in effect on the date of such contribution.


(b)Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. Except
as provided in Section 4.02(a)(ii), in connection with any and all issuances of
REIT Shares or other interests in the General Partner, the General Partner shall
make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made Capital
Contributions to the Partnership in the aggregate amount of the gross proceeds
of such issuance and the Partnership shall be deemed simultaneously to have paid
such offering expenses in accordance with Section 6.05 hereof and in connection
with the required issuance of Additional Equity to the General Partner for such
Capital Contributions pursuant to Section 4.02(a) hereof.


4.03    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.


4.04    Capital Accounts. A separate capital account (a “Capital Account”) shall
be established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). The General Partner shall adjust the Carrying Values
of the property of the Partnership to its fair market value (as determined by
the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Regulations Section
1.704-1(b)(2)(iv)(f) at the following times: (a) immediately prior to the
acquisition of an additional interest in the Partnership by any new or existing
Partner in exchange for more than a de minimis Capital Contribution; (b)
immediately prior to the distribution by the Partnership to a Partner of more
than a de minimis amount of property as consideration for an interest in the
Partnership; (c) immediately prior to the liquidation of the Partnership within
the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately prior
to the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership by an existing Partner acting in a Partner capacity or by a
new partner acting in a Partner capacity or in anticipation of becoming a
Partner; (e) the issuance by the Partnership of a Noncompensatory Option which
is not treated as a Partnership Interest pursuant to Regulations Section
1.761-3(a); (f) the acquisition of an interest in the Partnership upon the
exercise of a Noncompensatory Option in accordance with Regulations Section
1.704-1(b)(2)(iv)(s); and (g) at such other times as permitted or required under
Regulations; provided, however, that adjustments pursuant to clauses (a), (b),
(d), (e) and (g) (to the extent not required by Regulations) above shall be made
only if the General Partner determines that such adjustments are necessary or
appropriate


15

--------------------------------------------------------------------------------





to reflect the relative economic interests of the Partners in the Partnership.
When the Partnership’s property is revalued by the General Partner, the Capital
Accounts of the Partners shall be adjusted in accordance with Regulations
Sections 1.704-1(b)(2)(iv)(f), (g) and (h), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Partners pursuant to Section
5.01 if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code and the fair
market value of any outstanding Noncompensatory Options) on the date of the
revaluation.


4.05    Percentage Interests. If the number of outstanding Partnership Units
within any class or series increases or decreases during a taxable year, each
Partner’s Percentage Interest shall be adjusted by the General Partner effective
as of the effective date of each such increase or decrease to a percentage equal
to the number of Partnership Units of such class or series held by such Partner
divided by the aggregate number of Partnership Units of such class or series
outstanding after giving effect to such increase or decrease, and corresponding
adjustments shall be made to each Partner’s Combined Percentage Interest. If the
Partners’ Percentage Interests and Combined Percentage Interests are adjusted
pursuant to this Section 4.05, the Profits and Losses for the taxable year in
which the adjustment occurs shall be allocated between the part of the year
ending on the effective date of such adjustment and the part of the year
beginning on the following day either (i) as if the taxable year had ended on
the date of the adjustment or (ii) based on the number of days in each part. The
General Partner, in its sole and absolute discretion, shall determine which
method shall be used to allocate Profits and Losses for the taxable year in
which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Combined Percentage Interests
before adjustment, and the allocation of Profits and Losses for the later part
shall be based on the adjusted Combined Percentage Interests.


4.06    No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.


4.07    Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.


4.08    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation


16

--------------------------------------------------------------------------------





of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.


ARTICLE V
PROFITS AND LOSSES; DISTRIBUTIONS


5.01    Allocation of Profits and Losses.


(a)General Partner Gross Income Allocation. There shall be specially allocated
to the General Partner an amount of (i) first, items of Partnership income and
(ii) second, items of Partnership gain during each fiscal year or other
applicable period, before any other allocations are made hereunder, in an amount
equal to the excess, if any, of the cumulative reimbursements made to the
General Partner under Section 6.05(b) (other than reimbursements that would
properly be treated as “guaranteed payments” or which are attributable to the
reimbursement of expenses that would properly be either deductible by the
Partnership or added to the tax basis of any Partnership asset) over the
cumulative allocations of Partnership income and gain to the General Partner
under this Section 5.01(a).


(b)General Allocations. After application of Section 5.01(a) and subject to
Section 5.01(c), any remaining Profits and Losses (or, if and to the extent
necessary, items thereof of the Partnership for each fiscal year or other
applicable period shall be allocated among the Partners in a manner that will,
as nearly as possible, cause the Capital Account balance of each Partner at the
end of such fiscal year or other applicable period to equal (i) the amount of
the hypothetical distribution that such Partner would receive if the Partnership
were liquidated on the last day of such period and all assets of the
Partnership, including cash, were sold for cash equal to their Carrying Values,
taking into account any adjustments thereto for such period, all liabilities of
the Partnership were satisfied in full in cash according to their terms (limited
with respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability) and the remaining cash proceeds (after satisfaction of
such liabilities) were distributed in full pursuant to Section 5.02, minus (ii)
the sum of such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain and the amount, if any and without duplication,
that the Partner would be obligated to contribute to the capital of the
Partnership, all computed as of the date of the hypothetical sale of assets.
Notwithstanding the foregoing, the General Partner may make such allocations as
it deems reasonably necessary to give economic effect to the provisions of this
Agreement, taking into account facts and circumstances as the General Partner
deems reasonably necessary for this purpose.


(c)Allocations to Reflect Other Classes of Units. The allocations under Section
5.01(b) may be modified as needed to reflect, and shall be modified to the
extent required under, the terms of any additional classes of Partnership Units
that may be issued from time to time.


(d)Minimum Gain Chargeback. Notwithstanding any provision to the contrary, (i)
any expense of the Partnership that is a “nonrecourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Combined


17

--------------------------------------------------------------------------------





Percentage Interests, (ii) any expense of the Partnership that is a “partner
nonrecourse deduction” within the meaning of Regulations Section 1.704-2(i)(2)
shall be allocated to the Partner that bears the “economic risk of loss” of such
deduction in accordance with Regulations Section 1.704-2(i)(1), (iii) if there
is a net decrease in Partnership Minimum Gain within the meaning of Regulations
Section 1.704-2(f)(1) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(f)(2), (3), (4) and (5),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(f) and the ordering rules contained in
Regulations Section 1.704-2(j), and (iv) if there is a net decrease in Partner
Nonrecourse Debt Minimum Gain within the meaning of Regulations Section
1.704-2(i)(4) for any Partnership taxable year, then, subject to the exceptions
set forth in Regulations Section 1.704-2(i)(4), items of gain and income shall
be allocated among the Partners in accordance with Regulations Section
1.704-2(i)(4) and the ordering rules contained in Regulations Section
1.704-2(j). A Partner’s “interest in partnership profits” for purposes of
determining its share of the nonrecourse liabilities of the Partnership within
the meaning of Regulations Section 1.752-3(a)(3) shall be such Partner’s
Combined Percentage Interest.


(e)Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation, or distribution described in subparagraphs (4), (5), or
(6) of Regulations Section 1.704-l(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-l(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(e), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(e).


(f)Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any taxable year which is in excess of the sum of (i) the amount (if any)
such Partner is obligated to restore to the Partnership and (ii) the amount such
Partner is deemed to be obligated to restore pursuant to Regulations Section
1.704-1(b)(2)(ii)(c) or the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be allocated specially
for such taxable year (and, if necessary, later taxable years) items of income
and gain in an amount and manner sufficient to eliminate such deficit Capital
Account balance as quickly as possible.


(g)Capital Account Deficits. Losses shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-l(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Losses in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Losses to the General
Partner in accordance with this Section 5.01(g), to the extent permitted by
Regulations Section 1.704-l(b), Profits shall be allocated to such Partner in an
amount necessary to offset the Losses previously allocated to each Partner under
this Section 5.01(g).


18

--------------------------------------------------------------------------------







(h)Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profits and Losses allocable among the Partners during the Partnership
taxable year of the transfer shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s taxable year had ended on
the date of the transfer, or (ii) based on the number of days of such taxable
year that each was a Partner without regard to the results of Partnership
activities in the respective portions of such taxable year in which the
transferor and the transferee were Partners. The General Partner, in its sole
and absolute discretion, shall determine which method shall be used to allocate
the distributive shares of the Profits and Losses (or items thereof) between the
transferor and the transferee Partner.


(i)Definition of Profits and Losses. “Profits” and “Losses” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-l(b)(2)(iv), except that Profits and Losses shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(b), (d), (e), (f) or (j). All allocations of income, Profits,
gain. Losses, and expense (and all items contained therein) for federal income
tax purposes shall be identical to all allocations of such items set forth in
this Section 5.01, except as otherwise required by Section 704(c) of the Code
and Regulations Section 1.704-1(b)(4) or Section 5.01(k). The General Partner
shall have the authority to elect the method to be used by the Partnership for
allocating items of income, gain. and expense as required by Section 704(c) of
the Code including a method that may result in a Partner receiving a
disproportionately larger share of the Partnership tax depreciation deductions,
and such election shall be binding on all Partners.


(j)Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Regulations
promulgated after the date of this Agreement to ensure that allocations made
with respect to all unvested Partnership Interests are recognized under Code
Section 704(b).


(k)Noncompensatory Options. If, as a result of an exercise of a Noncompensatory
Option to acquire an interest in the Partnership, a Capital Account reallocation
is required under Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Partnership
shall make corrective allocations for federal income tax purposes in accordance
with Regulations Section 1.704-1(b)(4)(x).


5.02    Distribution of Cash


(a)Except for distributions (i) made pursuant to Section 5.06 in connection with
the dissolution and liquidation of the Partnership, (ii) subject to the
provisions of Sections 5.02(b), 5.02(c), 5.02(d), 5.03 and 5.05 and (iii)
subject to the rights, terms and preferences of the Series A Preferred Units and
any other Additional Equity that may be issued from time to time in accordance
with the terms of this Agreement, the Partnership shall distribute cash on a
quarterly (or, at the election of the General Partner, more frequent) basis, in
an amount determined by the General Partner in its sole and absolute discretion,
to the Common Unitholders who are Partners on the Partnership Record Date with
respect to such quarter (or other distribution period) in accordance with their
respective Percentage Interests on the Partnership Record Date; provided,
however, that if a new or existing Partner acquires any Additional Equity in
exchange for a Capital Contribution


19

--------------------------------------------------------------------------------





on any date other than the next day after a Partnership Record Date, the cash
distribution attributable to such additional Partnership Interest relating to
the Partnership Record Date next following the issuance of such additional
Partnership Interest (or relating to the Partnership Record Date if such
Partnership Interest was acquired on a Partnership Record Date) shall be reduced
in the proportion to (i) the number of days that such additional Partnership
Interest is held by such Partner bears to (ii) the number of days between such
Partnership Record Date (including such Partnership Record Date) and the
immediately preceding Partnership Record Date.


(b)Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other federal, state or local law including, without
limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. To the
extent that the Partnership is required to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
the Partner or assignee (including by reason of Section 1446 of the Code),
either (i) if the actual amount to be distributed to the Partner equals or
exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner, if any, is less than the amount required to be withheld by the
Partnership, the amount required to be withheld in excess of the actual amount
to be distributed, if any, to the Partner shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such amount to a taxing authority. A Partnership Loan
shall be repaid through withholding by the Partnership with respect to
subsequent distributions to the applicable Partner or assignee. In the event
that a Limited Partner (a “Defaulting Limited Partner”) fails to pay any amount
owed to the Partnership with respect to the Partnership Loan within 15 days
after demand for payment thereof is made by the Partnership on the Limited
Partner, the General Partner, in its sole and absolute discretion, may elect to
make the payment to the Partnership on behalf of such Defaulting Limited
Partner. In such event, on the date of payment, the General Partner shall be
deemed to have extended a loan (a “General Partner Loan”) to the Defaulting
Limited Partner in the amount of the payment made by the General Partner and
shall succeed to all rights and remedies of the Partnership against the
Defaulting Limited Partner as to that amount. Without limitation, the General
Partner shall have the right to receive any distributions that otherwise would
be made by the Partnership to the Defaulting Limited Partner until such time as
the General Partner Loan has been paid in full, and any such distributions so
received by the General Partner shall be treated as having been received by the
Defaulting Limited Partner and immediately paid to the General Partner. Any
amounts treated as a Partnership Loan or a General Partner Loan pursuant to this
Section 5.02(b) or Section 5.02(c) shall bear interest at the lesser of (i) the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, or (ii) the
maximum lawful rate of interest on such obligation, such interest to accrue from
the date the Partnership or the General Partner, as applicable, is deemed to
extend the loan until such loan is repaid in full. The Partnership may at any
time redeem Partnership Units from a Partner in satisfaction of a Partner’s
Partnership Loan.


(c)Any “imputed underpayment” (within the meaning of Section 6225 of the Code or
any comparable provision of state or local law) paid by the Partnership as a
result of an adjustment with respect to any Partnership item, including any
interest or penalties with respect to any such adjustment (collectively, an
“Imputed Underpayment Amount”), shall be treated as a Partnership


20

--------------------------------------------------------------------------------





Loan to the appropriate Partners. The General Partner shall reasonably determine
the portion of an Imputed Underpayment Amount attributable to each Partner or
former Partner. The portion of the Imputed Underpayment Amount that the General
Partner attributes to a former Partner of the Partnership shall be treated as a
Partnership Loan with respect to both such former Partner and such former
Partner’s transferee(s) or assignee(s), as applicable, and the General Partner
may in its discretion exercise the Partnership’s rights pursuant to Section
5.02(b) and this Section 5.02(c) in respect of either or both of the former
Partner and its transferee or assignee. Imputed Underpayment Amounts treated as
a Partnership Loan shall also include any such payments paid (or payable) by any
entity treated as a partnership for U.S. federal income tax purposes in which
the Partnership holds (or has held) a direct or indirect interest other than
through entities treated as corporations for U.S. federal income tax purposes,
to the extent that the Partnership bears the economic burden of such amounts,
whether by law or agreement.


(d)In no event may a Partner receive a distribution of cash with respect to a
Common Unit if such Partner is entitled to receive a cash dividend as the holder
of record of a REIT Share for which all or part of such Common Unit has been or
will be exchanged.


5.03     REIT Distribution Requirements. To the extent determined by the General
Partner, the General Partner shall use its reasonable efforts to cause the
Partnership to distribute amounts sufficient to enable the General Partner to
pay shareholder dividends that will allow the General Partner to (i) meet its
distribution requirement for qualification as a REIT as set forth in Section 857
of the Code and (ii) avoid any federal income or excise tax liability imposed by
the Code.


5.04    No Right to Distributions In Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.


5.05    Limitations of Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution. does not exceed the fair market value of the
Partnership’s assets.


5.06    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, and subject to the rights, terms and
preferences of any Additional Equity that may be issued from time to time in
accordance with the terms of this Agreement, any remaining assets of the
Partnership shall be distributed to all Partners with positive Capital Accounts
in accordance with their respective positive Capital Account balances. For
purposes of the preceding sentence, the Capital Account of each Partner shall be
determined after all adjustments made in accordance with Sections 5.01 and 5.02
resulting from Partnership operations and from all sales and dispositions of all
or any part of the Partnership’s assets. To the extent deemed advisable by the
General Partner, appropriate arrangements (including the use of a liquidating
trust) may be made to assure that adequate funds are available to pay any
contingent debts or obligations.


5.07    Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profits and Losses under this Agreement have substantial economic
effect (or be consistent with


21

--------------------------------------------------------------------------------





the Partners’ interests in the Partnership in the case of the allocation of
losses attributable to nonrecourse debt) within the meaning of Section 704(b) of
the Code as interpreted by the Regulations promulgated pursuant thereto. Article
V and other relevant provisions of this Agreement shall be interpreted in a
manner consistent with such intent.


5.08    Distributions to Reflect Issuance of Additional Equity. In the event
that the Partnership issues Additional Equity pursuant to Section 4.02, the
General Partner shall make such revisions to this Article V as it determines are
necessary to reflect the issuance of such Additional Equity. In the absence of
any agreement to the contrary, an Additional Limited Partner shall be entitled
to the distributions set forth in this Article V (without regard to this Section
5.08) or the applicable designation setting forth the terms of the Additional
Equity with respect to the period during which the closing of its contribution
to the Partnership occurs, multiplied by a fraction the numerator of which is
the number of days from and after the date of such closing through the end of
the applicable period, and the denominator of which is the total number of days
in such period.


ARTICLE VI
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER


6.01    Management of the Partnership.


(a)Except as otherwise expressly provided in this Agreement, the General Partner
shall have full, complete and exclusive discretion to manage and control the
business of the Partnership for the purposes herein stated and shall make all
decisions affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement, the powers of the General
Partner shall include, without limitation, the authority to take the following
actions on behalf of the Partnership:


(i)to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets including, but not limited to notes and
mortgages, that the General Partner determines are necessary or appropriate or
in the best interests of the business of the Partnership;


(ii)to construct buildings and make other improvements on the properties owned
or leased by the Partnership;


(iii)to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;


(iv)to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;


22

--------------------------------------------------------------------------------







(v)to pay, either directly or by reimbursement, for all Administrative Expenses
to third parties or to the General Partner or its Affiliates as set forth in
this Agreement;


(vi)to guarantee or become a co maker of indebtedness of the General Partner or
any Subsidiary thereof, refinance, increase the amount of, modify, amend or
change the terms of, or extend the time for the payment of, any such guarantee
or indebtedness, and secure such guarantee or indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;


(vii)to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all Administrative
Expenses and all operating costs and general administrative expenses of any
Subsidiary of either the General Partner or Partnership, to third parties or to
the General Partner as set forth in this Agreement;


(viii)to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;


(ix)to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;


(x)to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;


(xi)to make or revoke any election permitted or required of the Partnership by
any taxing authority;


(xii)to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;


(xiii)to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;


(xiv)to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers, and such other
persons, as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefore such reasonable remuneration
as the General Partner may deem reasonable and proper;


23

--------------------------------------------------------------------------------







(xv)to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefore such remuneration as the General
Partner may deem reasonable and proper;


(xvi)to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;


(xvii)to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;


(xviii)to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;


(xix)to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);


(xx)to establish Partnership reserves for working capital, capital expenditures,
contingent liabilities, or any other valid Partnership purpose;


(xxi)to merge, consolidate or combine the Partnership with or into another
Person;


(xxii)to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and


(xxiii)to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing the General Partner at all
times to qualify as a REIT unless the General Partner voluntarily terminates its
REIT status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.


(b)Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.


6.02    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision


24

--------------------------------------------------------------------------------





of the General Partner, perform any acts or services for the Partnership as the
General Partner may approve.


6.03    Indemnification.


(a)To the maximum extent permitted by Delaware law in effect from time to time,
the Partnership shall indemnify any Indemnitee from and against any claim or
liability to which such Indemnitee may become subject or which such Indemnitee
may incur by reason of his service on behalf of the Partnership and, without
requiring a preliminary determination of the ultimate entitlement to
indemnification, shall pay or reimburse any Indemnitee reasonable expenses in
advance of final disposition of a proceeding.


(b)Neither the amendment nor repeal of this Section 6.03, nor the adoption or
amendment of any other provision of this Agreement inconsistent with Section
6.03, shall apply to or affect in any respect the applicability with respect to
any act or failure to act which occurred prior to such amendment, repeal or
adoption.


(c)The indemnification provided by this Section 6.03 shall be in addition to any
other rights to which an indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity. The Partnership may also enter into indemnification agreements
with Partners.


(d)The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.


(e)For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.


(f)In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


(g)An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.


25

--------------------------------------------------------------------------------







(h)The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 6.03 or any provision hereof shall be
prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 6.03 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.


(i)Notwithstanding anything in this Section 6.03 to the contrary, if the General
Partner would be prohibited under the Articles of Incorporation from providing
the indemnification or advancement of expenses otherwise called for by this
Section 6.03, then the Partnership shall not provide such indemnification or
advancement of expenses.


6.04    Liability of the General Partner.


(a)Notwithstanding anything to the contrary set forth in this Agreement, none of
the General Partner or any of its officers, directors, agents or employees shall
be liable for monetary damages to the Partnership or any Partners for losses
sustained or liabilities incurred as a result of errors in judgment or of any
act or omission if the General Partner acted in good faith. The General Partner
shall not be in breach of any duty that the General Partner may owe to the
Limited Partners or the Partnership or any other Persons under this Agreement or
of any duty stated or implied by law or equity provided the General Partner,
acting in good faith, abides by the terms of this Agreement.


(b)The Limited Partners expressly acknowledge that the General Partner is acting
on behalf of the Partnership, itself and its shareholders collectively, that the
General Partner is under no obligation to consider the separate interests of the
Limited Partners (including, without limitation, the tax consequences to Limited
Partners or the tax consequences of some, but not all, of the Limited Partners)
in deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of its shareholders on
one hand and the Limited Partners on the other, the General Partner shall
endeavor to resolve the conflict in a manner not adverse to either its
shareholders or the Limited Partners; provided, however, that for so long as the
General Partner directly owns a controlling interest in the Partnership, any
such conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either its shareholders
or the Limited Partner shall be resolved in favor of the shareholders. The
General Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.


(c)Subject to its obligations and duties as General Partner set forth in Section
6.01 hereof, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.


26

--------------------------------------------------------------------------------







(d)Notwithstanding any other provisions of this Agreement or the Act, any action
of the General Partner on behalf of the Partnership or any decision of the
General Partner to refrain from acting on behalf of the Partnership, undertaken
in the good faith belief that such action or omission is necessary or advisable
in order (i) to protect the ability of the General Partner to continue to
qualify as a REIT or (ii) to prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.


(e)Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.


6.05    Reimbursement of General Partner.


(a)Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.


(b)The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses.


6.06    Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, any officer, director, employee, agent, director,
Affiliate or stockholder of the General Partner shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner shall have
no obligation pursuant to this Agreement to offer any interest in any such
business ventures, interests and activities to the Partnership or any Limited
Partner, even if such opportunity is of a character which, if presented to the
Partnership or any Limited Partner, could be taken by such Person.


6.07    Employment or Retention of Affiliates.


(a)Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefore which the General Partner determines to be fair and
reasonable.


27

--------------------------------------------------------------------------------







(b)The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.


(c)The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.


(d)Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.


6.08    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of office or industrial property or
other property, shall be conducted through the Partnership or one or more
Subsidiaries; provided, however, that the General Partner is allowed to make a
direct acquisition so long as the General Partner takes commercially reasonable
measures to ensure that the economic benefits and burdens of such property are
otherwise vested in the Partnership, through assignment, mortgage loan or
otherwise or, if it is not commercially reasonable to vest such economic
interests in the Partnership, the General Partner shall make such amendments to
this Agreement as the General Partner determines are necessary or desirable,
including to the definition of “Conversion Factor,” to reflect such activities
and the direct ownership of assets by the General Partner and otherwise in
accordance with Exhibit C. Nothing contained in this Agreement (including this
Section 6.08) shall be deemed to prohibit the General Partner from guaranteeing
or being a co-obligor, co-borrower, guarantor or surety of, or otherwise
providing credit support of any kind in respect of, any debt or other
indebtedness or obligations of the Partnership.


6.09    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.


6.10    Miscellaneous. In the event the General Partner redeems any REIT Shares,
then the General Partner shall cause the Partnership to purchase from the
General Partner a number of Common Units as determined based on the application
of the Conversion Factor on the same terms that the General Partner exchanged
such REIT Shares. Moreover, if the General Partner makes a


28

--------------------------------------------------------------------------------





cash tender offer or other offer to acquire REIT Shares, then the General
Partner shall cause the Partnership to make a corresponding offer to the General
Partner to acquire an equal number of Common Units held by the General Partner.
In the event any REIT Shares are exchanged by the General Partner pursuant to
such offer, the Partnership shall redeem an equivalent number of the General
Partner’s Partnership Units for an equivalent purchase price based on the
application of the Conversion Factor.


ARTICLE VII
CHANGES IN GENERAL PARTNER


7.01    Transfer of the General Partner’s Partnership Interest.


(a)The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner, except as provided in or in
connection with a transaction contemplated by Section 7.01(c), (d) or (e).


(b)[Reserved.]


(c)Except as otherwise provided in Section 7.01(d) or (e) hereof, the General
Partner shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets, (other
than in connection with a change in the General Partner’s state of incorporation
or organizational form) in each case which results in a change of control of the
General Partner (a “Transaction”), unless:


(i)the consent of the Limited Partners holding more than 50% of the Combined
Percentage Interest of the Limited Partners (excluding the Partnership Units
held by the General Partner or an Affiliate thereof) is obtained;


(ii)as a result of such Transaction, all Limited Partners will receive for each
Common Unit an amount of cash, securities, or other property equal to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property paid in the Transaction to a holder of one REIT Share in
consideration of one REIT Share, it being understood that any such securities or
other property shall be of an identical type received by the holder of the REIT
Share, provided that if, in connection with the Transaction, a purchase, tender
or exchange offer (“Offer”) shall have been made to and accepted by the holders
of more than 50% of the outstanding REIT Shares, each holder of Common Units
shall be given the option to exchange its Common Units for the greatest amount
of cash, securities, or other property which a Limited Partner would have
received had it (A) exercised its Exchange Right and (B) sold, tendered or
exchanged pursuant to the Offer the REIT Shares received upon exercise of the
Exchange Right immediately prior to the expiration of the Offer; or


(iii)the General Partner is the surviving entity in the Transaction and either
(a) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (b) all Limited Partners (other than the General
Partner or any Subsidiary) receive in exchange for their Common Units an amount
of cash, securities, or other property (expressed as an amount per REIT Share)
that is no less than the product of the Conversion Factor and the greatest
amount of cash, securities, or other property (expressed


29

--------------------------------------------------------------------------------





as an amount per REIT Share) received in the Transaction by any holder of REIT
Shares, it being understood that any such securities or other property shall be
of an identical type received by the holder of the REIT Shares.


(d)Notwithstanding Section 7.01(c), the General Partner may merge with or into
or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Common Units held by the General Partner,
are contributed, directly or indirectly, to the Partnership as a Capital
Contribution in exchange for Common Units with a fair market value equal to the
value of the assets so contributed as determined by the Survivor in good faith
and (ii) the Survivor expressly agrees to assume all obligations of the General
Partner, as appropriate, hereunder. Upon such contribution and assumption, the
Survivor shall have the right and duty to amend this Agreement as set forth in
this Section 7.01(d). The Survivor shall in good faith arrive at a new method
for the calculation of the Cash Amount, the REIT Shares Amount and Conversion
Factor for a Common Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible, it being understood that unless the REIT Shares Amount shall be
payable in shares of Publicly Traded Common Stock (as defined in the Addendum),
any exercise of the Exchange Rights shall only be satisfied by payment of the
Cash Amount following such merger or consolidation. Such calculation shall take
into account, among other things, the kind and amount of securities, cash and
other property that was receivable upon such merger or consolidation by a holder
of REIT Shares or options, warrants or other rights relating thereto, and to
which a holder of Common Units could have acquired had such Common Units been
exchanged immediately prior to such merger or consolidation. Such amendment to
this Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be reasonably possible to the adjustments
provided for with respect to the Conversion Factor. The Survivor also shall in
good faith modify the definition of REIT Shares, subject to the obligation to
pay the Cash Amount if the REIT Share Amount is not payable in shares of
Publicly Traded Common Stock, and make such amendments to Section 8.05 so as to
approximate the existing rights and obligations set forth in Section 8.05 as
closely as reasonably possible. The above provisions of this Section 7.01(d)
shall similarly apply to successive mergers or consolidations permitted
hereunder.


(e)Notwithstanding Section 7.01(c), a General Partner may transfer all or any
portion of its General Partnership Interest to (a) a wholly-owned Subsidiary of
such General Partner or (b) the owner of all of the ownership interests of such
General Partner, and following a transfer of all of its General Partnership
Interest and the agreement by the transferee to accept and be bound by the terms
of this Agreement, may withdraw as General Partner.


7.02    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:


(a)the Person to be admitted as a substitute or additional General Partner shall
have accepted and agreed to be bound by all the terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other


30

--------------------------------------------------------------------------------





actions required by Section 2.05 hereof in connection with such admission shall
have been performed;


(b)if the Person to be admitted as a substitute or additional General Partner is
a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and


(c)at the election of the General Partner, counsel for the Partnership shall
have rendered an opinion (relying on such opinions from other counsel and the
state or any other jurisdiction as may be necessary) that the admission of the
Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.


7.03    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.


(a)Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.


(b)Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a majority in interest of the Limited Partners. If the Limited
Partners elect to continue the business of the Partnership and admit a
substitute General Partner, the relationship with the Partners and of any Person
who has acquired an interest of a Partner in the Partnership shall be governed
by this Agreement.


7.04    Removal of a General Partner.


(a)Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of, a
General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal,


31

--------------------------------------------------------------------------------





death, dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners. The Limited Partners may not remove the General Partner, with or
without cause.


(b)If a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03. hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.03(b) hereof and otherwise
admitted to the Partnership in accordance with Section 7.02 hereof. At the time
of assignment, the removed General Partner shall be entitled to receive from the
substitute General Partner the fair market value of the General Partnership
Interest of such removed General Partner as reduced by any damages caused to the
Partnership by such General Partner. Such fair market value shall be determined
by an appraiser mutually agreed upon by the General Partner and a majority in
interest of the Limited Partners within 10 days following the removal of the
General Partner. In the event that the parties are unable to agree upon an
appraiser, the removed General Partner and a majority in interest of the Limited
Partners each shall select an appraiser. Each such appraiser shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest within 30 days of the General Partner’s removal, and the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals; provided, however, that if the
higher appraisal exceeds the lower appraisal by more than 20% of the amount of
the lower appraisal, the two appraisers, no later than 40 days after the removal
of the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest no later than 60 days after the removal of the General
Partner. In such case, the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals closest
in value.


(c)The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to any portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to Section
7.04(b).


(d)All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.


ARTICLE VIII
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


8.01    Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the


32

--------------------------------------------------------------------------------





Partnership, nor shall they have the power to sign for or bind the Partnership,
such powers being vested solely and exclusively in the General Partner.


8.02    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to:


(a)execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (i) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner deems appropriate
or necessary to form, qualify or continue the existence or qualification of the
Partnership as a limited partnership (or a partnership in which the Limited
Partners have limited liability) in the State of Delaware and in all other
jurisdictions in which the Partnership may or plans to conduct business or own
property; (ii) all instruments that the General Partner deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement duly adopted in accordance with its terms; (iii) all conveyances and
other instruments or documents that the General Partner deems appropriate or
necessary to reflect the dissolution and liquidation of the Partnership pursuant
to the terms of this Agreement, including, without limitation, a certificate of
cancellation; (iv) all conveyances and other instruments or documents that the
General Partner deems appropriate or necessary to reflect the distribution or
exchange of assets of the Partnership pursuant to the terms of this Agreement;
(v) all instruments relating to the admission, withdrawal, removal or
substitution of any Partner or other events described in this Agreement or the
Capital Contribution of any Partner and (vi) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and


(b)execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner, to make, evidence,
give, confirm or ratify any vote, approval, agreement or other action which is
made or given by the Partners hereunder or appropriate or necessary, in the sole
discretion of the General Partner, to effectuate the terms or intent of this
Agreement.


Nothing contained herein shall be construed as authorizing the General Partner
to amend this Agreement except in accordance with Article XI hereof and the
Addendum or as may be otherwise expressly provided for in this Agreement.
The foregoing power of attorney is coupled with an interest and shall survive
the death, dissolution or legal incapacity of the Limited Partner, or the
transfer by the Limited Partner of any part or all of its Partnership Interest.
8.03    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.


33

--------------------------------------------------------------------------------







8.04    [Reserved].


8.05    Exchange Right.


(a)Subject to Sections 8.05(b), 8.05(c), 8.05(d), and 8.05(e) and the provisions
of any agreements between the Partnership and one or more Limited Partners with
respect to Partnership Units held by them, each Limited Partner, other than the
General Partner, shall have the right (the “Exchange Right”) to require the
Partnership to redeem on a Specified Exchange Date all or a portion of the
Common Units held by such Limited Partner at an exchange price equal to and in
the form of the Cash Amount to be paid by the Partnership, provided that such
Common Units shall have been outstanding for at least one year and with respect
to convertible Additional Equity, including the Series A Preferred Units, such
one year period shall run from the date of original issuance of such Additional
Equity without regard to the date of such Additional Equity’s conversion into
Common Units. The Exchange Right shall be exercised pursuant to a Notice of
Exchange delivered to the Partnership (with a copy to the General Partner) by
the Limited Partner who is exercising the Exchange Right (the “Exchanging
Partner”); provided, however, that the Partnership shall not be obligated to
satisfy such Exchange Right if the General Partner elects to purchase the Common
Units subject to the Notice of Exchange pursuant to Section 8.05(b). A Limited
Partner may not exercise the Exchange Right for less than 1,000 Common Units or,
if such Limited Partner holds less than 1,000 Common Units, all of the Common
Units held by such Partner. The Exchanging Partner shall have no right, with
respect to any Common Units so exchanged, to receive any distribution paid with
respect to Common Units if the record date for such distribution is on or after
the Specified Exchange Date.


(b)Notwithstanding the provisions of Section 8.05(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have offered to sell the Common
Units described in the Notice of Exchange to the General Partner, and the
General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Common Units by paying to the Exchanging Partner
either the Cash Amount or the REIT Shares Amount, as elected by the General
Partner (in its sole and absolute discretion), on the Specified Exchange Date,
whereupon the General Partner shall acquire the Common Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Common Units. If the General Partner shall elect
to exercise its right to purchase Common Units under this Section 8.05(b) with
respect to a Notice of Exchange, it shall so notify the Exchanging Partner
within five (5) business days after the receipt by the General Partner of such
Notice of Exchange. Unless the General Partner (in its sole and absolute
discretion) shall exercise its right to purchase Common Units from the
Exchanging Partner pursuant to this Section 8.05(b), the General Partner shall
not have any obligation to the Exchanging Partner or the Partnership with
respect to the Exchanging Partner’s exercise of the Exchange Right. In the event
the General Partner shall exercise its right to purchase Common Units with
respect to the exercise of an Exchange Right in the manner described in the
first sentence of this Section 8.05(b), the Partnership shall have no obligation
to pay any amount to the Exchanging Partner with respect to such Exchanging
Partner’s exercise of such Exchange Right, and each of the Exchanging Partner,
the Partnership, and the General Partner, as the case may be, shall treat the
transaction between the General Partner and the Exchanging Partner for federal
income tax purposes as a sale of the Exchanging Partner’s Common Units to the
General Partner. Each Exchanging Partner agrees to execute such documents as the
General Partner may


34

--------------------------------------------------------------------------------





reasonably require in connection with the issuance of REIT Shares upon exercise
of the Exchange Right.


(c)Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
REIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.05(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.05(b)) would (i)
result in such Partner or any other Person owning, directly or indirectly,
shares of the General Partner in excess of the Aggregate Stock or Common Stock
Ownership Limit (as defined in the Articles of Incorporation and calculated in
accordance therewith), except as provided in the Articles of Incorporation, (ii)
result in shares of the General Partner being owned by fewer than 100 Persons
(determined without reference to any rules of attribution and under the
definition of “Person” in the Articles of Incorporation), except as provided in
the Articles of Incorporation, result in the General Partner being “closely
held” within the meaning of Section 856(h) of the Code, (iii) cause the General
Partner to own, directly or constructively, 9.8% or more of the ownership
interests in a tenant of the General Partner’s, the Partnership’s, or any direct
or indirect Subsidiary (including, without limitation, partnerships, joint
ventures and limited liability companies) of the General Partner’s or the
Partnership’s real property, within the meaning of Section 856(d)(2)(B) of the
Code, (iv) otherwise, directly or indirectly, cause the General Partner to fail
to qualify as a REIT or (v) cause the acquisition of REIT Shares by such Partner
to be “integrated” with any other distribution for REIT Shares for purposes of
complying with the registration provisions of the Securities Act. The General
Partner, in its sole and absolute discretion, may waive the restriction on
exchange set forth in this Section 8.05(c); provided, however, that in the event
such restriction is waived, the Exchanging Partner shall be paid the Cash
Amount.


(d)Any Cash Amount to be paid to an Exchanging Partner pursuant to this Section
8.05 shall be paid on the Specified Exchange Date.


(e)Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under Section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners holding Common
Units, which notice shall be accompanied by a copy of an opinion of counsel to
the Partnership which states that, in the opinion of such counsel, restrictions
are necessary in order to avoid the Partnership being treated as a “publicly
traded partnership” under Section 7704 of the Code.


8.06    Outside Activities of Limited Partners. Subject to any agreements
entered into by a Limited Partner or its Affiliates with the General Partner,
Partnership or a Subsidiary, any Limited Partner and any officer, director,
employee, agent, trustee, Affiliate or stockholder of any Limited Partner shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. Subject to
such agreements, none of the Limited Partners nor any other Person shall have
any


35

--------------------------------------------------------------------------------





rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.


8.07    Return of Capital. Except as otherwise provided in this Agreement, each
Limited Partner shall look solely to the assets of the Partnership for the
return of its Capital Contribution and shall have no right or power to demand or
receive property from the General Partner. No Limited Partner holding any class
of Partnership Units shall have priority over any other Limited Partner in such
class as to the return of his Capital Contributions, distributions or
allocations.


ARTICLE XI
TRANSFERS AND REDEMPTIONS OF LIMITED PARTNERSHIP INTERESTS


9.01    Purchase for Investment.


(a)Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interests is made
as a principal for his account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.


(b)Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.


9.02    Restrictions on Transfer of Limited Partnership Interests.


(a)Subject to the provisions of 9.02(b), (c) and (d), no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) without the
consent of the General Partner, which consent may be granted or withheld in its
sole and absolute discretion. Any such purported transfer undertaken without
such consent shall be considered to be null and void ab initio and shall not be
given effect. The General Partner may require, as a condition of any Transfer to
which it consents, that the transferor assume all costs incurred by the
Partnership in connection therewith.


(b)No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(a) above or clause (c) below or a Transfer pursuant to 9.05 below) of all of
his Partnership Units pursuant to this Article IX or pursuant to an exchange of
all of his Common Units pursuant to 8.05. Upon the permitted


36

--------------------------------------------------------------------------------





Transfer or redemption of all of a Limited Partner’s Partnership Units, such
Limited Partner shall cease to be a Limited Partner.


(c)Subject to 9.02(d), (e) and (f) below, a Limited Partner may Transfer,
without the consent of the General Partner, all or a portion of his Partnership
Units to (i) a parent or parent’s spouse, natural or adopted descendant or
descendants, spouse of such descendant, or brother or sister, or a trust or
other estate planning vehicle created by such Limited Partner for the benefit of
such Limited Partner and/or any such person(s), (ii) a corporation, limited
liability company or other entity directly or indirectly controlled by a Person
or Persons named in (i) above or (iv) below, (iii) if the Limited Partner is an
entity, its direct or indirect beneficial owners, a participant in a benefit
plan of such Limited Partner or an Affiliate of the Limited Partner or (iv)
recipients contemplated by the terms of the Normandy Contribution Agreement in
connection with the closing contemplated thereby; provided, in each case, that
any such transferee(s) will provide representations, warranties and undertakings
as reasonably requested by the General Partner.


(d)No Limited Partner may effect a Transfer of its Limited Partnership Interest,
in whole or in part, if in the opinion of legal counsel for the Partnership,
such proposed Transfer would require the registration of the Partnership
Interests under the Securities Act or would otherwise violate any applicable
federal or state securities or blue sky law (including investment suitability
standards).


(e)No Transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership being treated as an
association taxable as a corporation (other than a “qualified REIT subsidiary”
within the meaning of Section 856(i) of the Code), (ii) in the opinion of legal
counsel for the Partnership, it would adversely affect the ability of the
General Partner to continue to qualify as a REIT or subject the General Partner
to any additional taxes under Section 857 or Section 4981 of the Code, (iii)
such transfer is effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code, or (iv) in the opinion of legal counsel for the
Partnership, the transfer would result in the Partnership becoming or being
treated as a “publicly traded partnership” under Section 7704 of the Code.


(f)No Transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-l(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the
General Partner may require the lender to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Common Units in which a security interest is held simultaneously with the
time at which such lender would be deemed to be a partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code.


(g)Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.


37

--------------------------------------------------------------------------------







(h)Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.


9.03    Admission of Substitute Limited Partner.


(a)Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:


(i)The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.


(ii)To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.


(iii)The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) hereof, the agreement set forth in Section 9.01(b)
hereof and any other representations, warranties and undertakings as reasonably
requested by the General Partner.


(iv)If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.


(v)The assignee shall have executed a power of attorney containing the terms and
provisions set forth in Section 8.02 hereof.


(vi)The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.


(vii)The assignee has obtained the prior written consent of the General Partner
to its admission as a Substitute Limited Partner, which consent may be given or
denied in the exercise of the General Partner’s sole and absolute discretion.


(b)For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.


38

--------------------------------------------------------------------------------







(c)The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.


9.04    Rights of Assignees of Partnership Interests.


(a)Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.


(b)Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article IX to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.


9.05    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.


9.06    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of on)y
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly­ held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.


39

--------------------------------------------------------------------------------







9.07    Admission of Additional Limited Partners.


(a)A Person who is hereafter admitted to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance in form
satisfactory to the General Partner of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Section 8.02 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner in order to effect such Person’s admission
as an Additional Limited Partner.


(b)Notwithstanding anything to the contrary in this Section 9.07, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership following the
consent of the General Partner to such admission. If any Additional Limited
Partner is admitted to the Partnership on any day other than the beginning of a
quarterly period, then all items allocable among Partners and their assignees
for such quarterly period shall be allocated among such Limited Partner and all
other Partners and their assignees by taking into account their varying
interests during such quarterly period using a method selected by the General
Partner that is in accordance with the Code. Except as otherwise agreed to by
the Additional Limited Partners and the General Partner, all distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and their assignees
other than the Additional Limited Partner (other than in its capacity as an
assignee of a Partner) and all distributions of Available Cash thereafter shall
be made to all Partners and their assignees including such Additional Limited
Partner.


9.08    Redemption of Partnership Units. Subject to the rights of the Series A
Preferred Units, the General Partner will cause the Partnership to redeem
Partnership Units from the General Partner or its Affiliates, to the extent it
shall have legally available funds therefor, at any time the General Partner
redeems shares of beneficial interest in itself. The number and class or series
of Partnership Units redeemed and the redemption price shall equal the number
(multiplied by the Conversion Factor) of shares of beneficial interest the
General Partner redeems and the redemption price at which the General Partner
redeems such shares, respectively.


ARTICLE X
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS


10.01    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and any financial statements of the Partnership for the
three most recent years and (e) all documents and information required under the
Act. Any Partner or its duly authorized representative, upon paying


40

--------------------------------------------------------------------------------





the costs of collection, duplication and mailing, shall be entitled to inspect
or copy such records during ordinary business hours.


10.02    Custody of Partnership Funds, Bank Accounts.


(a)All funds of the Partnership not otherwise invested shall be deposited in one
or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.


(b)All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).


10.03    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.


10.04    Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership. the General Partner shall furnish to each Person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.


10.05    Partnership Representative, Tax Elections, Special Basis Adjustments.


(a)General. The General Partner (or any eligible Person designated by the
General Partner) shall be the “partnership representative” of the Partnership
pursuant to Section 6223(a) of the Code (the “Partnership Representative”). The
Partnership Representative is authorized to conduct all tax audits and judicial
reviews for the Partnership.


(b)Powers. The Partnership Representative is authorized, but not required (and
the Partners hereby consent to the Partnership Representative taking the
following actions):


(i)to elect out of the Partnership Audit Rules, if available;


(ii)to enter into any settlement with the IRS with respect to any tax audit or
judicial review for the adjustment of Partnership items required to be taken
into account by a Partner or the Partnership for income tax purposes, and in the
settlement agreement the Partnership Representative may expressly state that
such agreement shall bind the Partnership and all Partners;


(iii)to seek judicial review of any adjustment assessed by the IRS or any other
tax authority, including the filing of a petition for readjustment with the Tax
Court or the filing of a complaint for refund with the United States Claims
Court or the District Court


41

--------------------------------------------------------------------------------





of the United States for the district in which the Partnership’s principal place
of business is located;


(iv)to intervene in any action brought by any other Partner for judicial review
of a final adjustment;


(v)to file a request for an administrative adjustment with the IRS or other tax
authority at any time and, if any part of such request is not allowed by the IRS
or other tax authority, to file an appropriate pleading (petition or complaint)
for judicial review with respect to such request;


(vi)to enter into an agreement with the IRS or other tax authority to extend the
period for assessing any tax which is attributable to any item required to be
taken into account by a Partner for tax purposes, or an item affected by such
item;


(vii)to take any other action on behalf of the Partners of the Partnership in
connection with any tax audit or judicial review proceeding, to the extent
permitted by applicable law or regulations, including, without limitation, the
following actions to the extent that the Partnership Audit Rules apply to the
Partnership and its current or former Partners:


(1)electing to have the alternative method for the underpayment of taxes set
forth in Section 6226 of the Code, as included in the Partnership Audit Rules,
apply to the Partnership and its current or former Partners; and


(2)for Partnership level assessments under Section 6225 of the Code, as included
in the Partnership Audit Rules, determining apportionment of responsibility for
payment among the current or former Partners, setting aside reserves from
Available Cash of the Partnership, withholding of distributions of Available
Cash to the Partners, and requiring current or former Partners to make cash
payments to the Partnership for their share of the Partnership level
assessments; and


(viii)to take any other action required or permitted by the Code and Regulations
in connection with its role as Partnership Representative.


(c)The taking of any action and the incurring of any expense by the Partnership
Representative in connection with any such audit or proceeding referred to in
clause (7) above, except to the extent required by law, is a matter in the sole
and absolute discretion of the Partnership Representative and the provisions
relating to indemnification of the General Partner set forth in Section 6.03
shall be fully applicable to the Partnership Representative in its capacity as
such. In addition, the General Partner shall be entitled to indemnification set
forth in Section 6.03 for any liability for tax imposed on the Partnership under
the Partnership Audit Rules that is collected from the General Partner.


(d)The current and former Partners agree to provide the following information
and documentation to the Partnership and the Partnership Representative to the
extent that the Partnership Audit Rules apply to the Partnership and its current
or former Partners:


42

--------------------------------------------------------------------------------







(i)information and documentation to determine and prove eligibility of the
Partnership to elect out of the Partnership Audit Rules;


(ii)information and documentation to reduce the Partnership level assessment
consistent with Section 6225(c) of the Code, as included in the Partnership
Audit Rules; and


(iii)information and documentation to prove payment of the attributable
liability under Section 6226 of the Code, as included in the Partnership Audit
Rules.


In addition to the foregoing, and notwithstanding any other provision of this
Agreement, including, without limitation, Article XI of this Agreement, the
General Partner is authorized (without any requirement of the consent or
approval of any other Partners) to make all such amendments to this Section
10.05 as it shall determine, in its sole judgment, to be necessary, desirable or
appropriate to implement the Partnership Audit Rules and any amendments thereto
or any regulations, procedures, rulings, notices, or other administrative
interpretations thereof promulgated by the U.S. Treasury Department.
(e)Reimbursement. The Partnership Representative shall receive no compensation
for its services. All third-party costs and expenses incurred by the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and/or
law firm to assist the Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.


(f)Survival. The obligations of each Partner under this Section 10.05 shall
survive such Partner’s withdrawal from the Partnership, and each Partner agrees
to execute such documentation requested by the Partnership at the time of such
Partner’s withdrawal from the Partnership to acknowledge and confirm such
Partner’s continuing obligations under this Section 10.05.


(g)In the event of a Transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the Transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.


(h)To the extent provided for in Regulations, revenue rulings, revenue
procedures and/or other IRS guidance issued after the date hereof, the
Partnership is hereby authorized to, and at the direction of the General Partner
shall, elect a safe harbor under which the fair market value of any Partnership
Interests issued after the effective date of such Regulation (or other guidance)
will be treated as equal to the liquidation value of such Partnership Interests
(i.e., a value equal to the total amount that would be distributed with respect
to such interests if the Partnership sold all of its assets for their fair
market value immediately after the issuance of such Partnership Interests,


43

--------------------------------------------------------------------------------





satisfied its liabilities (excluding any non-recourse liabilities to the extent
the balance of such liabilities exceed the fair market value of the assets that
secure them) and distributed the net proceeds to the Partners under the terms of
this Agreement). In the event that the Partnership makes a safe harbor election
as described in the preceding sentence, each Partner hereby agrees to comply
with all safe harbor requirements with respect to transfers of such Partnership
Interest while the safe harbor election remains effective.


10.06    Reports to Limited Partners.


(a)As soon as practicable after the close of each fiscal quarter (other than the
last quarter of the fiscal year), the General Partner shall cause to be mailed
to each Limited Partner a quarterly report containing financial statements of
the Partnership, or of the General Partner if such statements are prepared
solely on a consolidated basis with the General Partner, for such fiscal
quarter, presented in accordance with generally accepted accounting principles.
As soon as practicable after the close of each fiscal year, the General Partner
shall cause to be mailed to each Limited Partner an annual report containing
financial statements of the Partnership, or of the General Partner if such
statements are prepared solely on a consolidated basis with the General Partner,
for such fiscal year, presented in accordance with generally accepted accounting
principles. The annual financial statements shall be audited by accountants
selected by the General Partner.


(b)Any Partner shall further have the right to a private audit of the books and
records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.


(c)The General Partner shall have satisfied the obligations under this Section
10.06 by (i) to the extent the General Partner or the Partnership is subject to
periodic reporting requirements under the Securities Exchange Act of 1934, as
amended, filing the quarterly and annual reports required thereunder within the
time periods provided for the filing of such reports, including any permitted
extensions, or (ii) posting or making available the reports required by this
Section 10.06 on the website maintained from time to time by the Partnership or
the General Partner, provided that such reports are able to be printed or
downloaded from such website.


ARTICLE XI
AMENDMENT OF AGREEMENT; MERGER


The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, with the consent of Limited Partners holding
more than 50% of the Combined Percentage Interests of the Limited Partners
(including the Partnership Units held by the General Partner or an Affiliate
thereof) may amend this Agreement in any respect or merge or consolidate the
Partnership with or into any other partnership or business entity (as defined in
Section 17-211 of the Act) in a transaction pursuant to Section 7.01(c)(ii) or
(iii), (d) or (e) hereof; provided, however, that the following amendments and
any other merger or consolidation of the Partnership shall require the consent
of Limited Partners holding more than 50% of the Combined Percentage Interests
of the Limited Partners (excluding the Partnership Units held by the General
Partner or an Affiliate thereof):


44

--------------------------------------------------------------------------------







(a)any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 7.01(d) hereof) in a manner
adverse to the Limited Partners;


(b)any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder, other than with respect
to the issuance of Additional Equity pursuant to Section 4.02 hereof;


(c)any amendment that would alter the Partnership’s allocations of Profits and
Losses to the Limited Partners in any adverse and material respect, other than
with respect to the issuance of Additional Equity pursuant to Section 4.02
hereof; or


(d)any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership or adversely impact the
limited liability of the Limited Partners.


ARTICLE XII
GENERAL PROVISIONS


12.01    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.


12.02    Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.


12.03    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary. appropriate or desirable to carry out the provisions
of this Agreement or the Act.


12.04    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.


12.05    Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.


12.06    Pronouns and Plurals. When the context in which words are used in this
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.


45

--------------------------------------------------------------------------------







12.07    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.


12.08    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
12.09    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware provided, however, that causes
of action for violations of federal or state securities laws shall not be
governed by this Section 12.09.






46

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Agreement of Limited Partnership, all as of the 24th day of January,
2020.
 
GENERAL PARTNER:
 
 
 
 
COLUMBIA PROPERTY TRUST, INC.,
 
a Maryland corporation
 
 
 
 
By:
/s/ James A. Fleming
 
Name:
James A. Fleming
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
LIMITED PARTNER:
 
 
 
 
COLUMBIA OP LP, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
/s/ James A. Fleming
 
Name:
James A. Fleming
 
Title:
Executive Vice President and CFO
 
 
 
 
 
 
 
LIMITED PARTNERS:
 
 
 
 
COLUMBIA PROPERTY TRUST, INC.
 
a Maryland corporation, as Attorney-in-fact for the Limited Partners
 
 
 
 
By:
/s/ James A. Fleming
 
Name:
James A. Fleming
 
Title:
Executive Vice President and CFO



















[Signature Page to Amended and Restated Agreement of Limited Partnership of
Columbia Property Trust Operating Partnership, L.P.]






--------------------------------------------------------------------------------






Exhibit A


The information in this exhibit has been omitted because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed
[Exhibit A is maintained within the books and records of the Partnership]












































Exhibit A




--------------------------------------------------------------------------------










Exhibit B


Notice of Exercise of Exchange Right


In accordance with Section 8.05 of the Amended and Restated Agreement of Limited
Partnership (as amended from time to time, the “Agreement”) of Columbia Property
Trust Operating Partnership, L.P. (the “Partnership”), the undersigned hereby
irrevocably (i) presents for exchange ______________ Common Units in the
Partnership in accordance with the terms of the Agreement and the Exchange Right
referred to in Section 8.05 thereof, (ii) surrenders such Common Units and all
right, title and interest therein, and (iii) directs that the Cash Amount or
REIT Shares Amount (as defined in the Agreement) as determined by the General
Partner deliverable upon exercise of the Exchange Right be delivered to the
address specified below, and if REIT Shares (as defined in the Agreement) are to
be delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.
Dated:
 
 
 
 
Name of Limited Partner:
 
 
 
(Signature of Limited Partner)
 
 
 
(Mailing Address)
 
 
 
(City) (State) (Zip Code)
 
 
 
Signature Guaranteed by:
 
 

If REIT Shares are to be issued, issue to:
Please insert social security or identifying number:
Name:














Exhibit B




--------------------------------------------------------------------------------






Exhibit C


Relevant Investments


1.
Direct Acquisitions Permitted. The General Partner may make a direct acquisition
not through the Partnership or its Subsidiaries if such acquisition is made in
connection with an acquisition that is described in paragraph 2 of this Exhibit
C and otherwise in accordance with Section 6.08 of the Agreement.



2.
Permitted Acquisitions. Where the General Partner of the Partnership determines
that it is in the best interests of Columbia Property Trust, Inc. (the “Trust”)
and the Partnership to conduct part of its business (“Relevant Business”) or
make an investment (a “Relevant Investment”) directly, or through an entity
other than the Partnership or a Subsidiary of the Partnership, it shall be
permitted to do so as provided herein and subject to Section 6.08 of the
Agreement.



3.
Advance of Funds. The funds required for a Relevant Business or a Relevant
Investment shall be advanced by the Partnership to the Trust (or to a designated
Subsidiary of the Trust), in its own capacity, and not in its capacity as the
General Partner of the Partnership.



4.
Trust Acting in Own Capacity. Any Relevant Business or Relevant Investment shall
be carried on by the Trust (directly or through another entity) in its own
capacity, and not in its capacity as the General Partner of the Partnership.



5.
Payment of Proceeds. To the extent that the Trust receives amounts, directly or
indirectly, from a Relevant Business or a Relevant Investment, including but not
limited to amounts received on a termination or sale of any Relevant Business or
Relevant Investment ("Relevant Proceeds"), the Trust shall be obliged to make a
payment to the Partnership equal to any Relevant Proceeds received within 2
business days of receipt.



6.
Receipt of Proceeds; U.S. Tax Treatment. For the avoidance of doubt, it is noted
that, notwithstanding the Trust’s obligation to make payments pursuant to
paragraph 5 hereof, any Relevant Proceeds are received by the Trust
beneficially, in its own right, and are not received in its capacity as General
Partner of the Partnership. Notwithstanding the foregoing, solely for U.S.
federal, state and local income tax purposes, the parties agree that the
Partnership will be considered to own or conduct any Relevant Investment or
Relevant Business.



7.
Indemnification. The General Partner and the Partnership agree that Relevant
Business and Relevant Investments relate to an Indemnitee’s service on behalf of
the Partnership within the meaning of Section 6.03(a) of the Partnership
Agreement.



























--------------------------------------------------------------------------------





Exhibit C




--------------------------------------------------------------------------------






Exhibit D


Notice of Mandatory Conversion


To:
[Name(s) and address(es) of Series A Unitholder(s)]


Reference is made to the Amended and Restated Agreement of Limited Partnership
of Columbia Property Trust Operating Partnership, L.P. (the “Partnership”), as
may be amended from time to time (the “Partnership Agreement”). All capitalized
terms used herein and not otherwise defined shall have the same meaning ascribed
to them respectively in the Partnership Agreement.
The Partnership hereby informs you that, in accordance with the Section 7(a) of
the Series A Convertible, Perpetual Preferred Units Addendum attached as
Schedule A to the Partnership Agreement, each outstanding Series A Preferred
Unit converted automatically to [one (1)] Subject to adjustment based on the
Series A Conversion Factor. Common Unit on [DATE].


Dated:__________, ____    
Columbia Property Trust Operating Partnership, L.P.


By:    Columbia Property Trust, Inc.,
its general partner


By: __________________________
Name:
Title:










































Exhibit D




--------------------------------------------------------------------------------






Exhibit E


Notice of Exercise of Conversion


Columbia Property Trust Operating Partnership, L.P.
1170 Peachtree Street, NE, Suite 600
Atlanta, Georgia 30309


Reference is made to the Amended and Restated Agreement of Limited Partnership
of Columbia Property Trust Operating Partnership, L.P. (the “Partnership”), as
may be amended from time to time (the “Partnership Agreement”). All capitalized
terms used herein and not otherwise defined shall have the same meaning ascribed
to them respectively in the Partnership Agreement.
In accordance with Section 7(b) of the Series A Convertible, Perpetual Preferred
Units Addendum attached as Schedule A to the Partnership Agreement, the
undersigned hereby irrevocably (i) elects to convert __________ Series A
Preferred Units in the Partnership into Common Units in accordance with the
terms of the Agreement and the Addendum, and (ii) directs that any cash in lieu
of Common Units that may be deliverable upon such conversion be delivered to the
address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such Series A Preferred Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership; (b) has the full right, power, and authority to cause the
conversion of Series A Preferred Units as provided in Section 7(b) of the
Addendum; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.


Dated:__________, ____


Conversion Effective Date: __________, ____    




 
 
 
(Name of Limited Partner)
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by

    








--------------------------------------------------------------------------------





Exhibit E




--------------------------------------------------------------------------------






Exhibit F


Notice of Request for Redemption


Columbia Property Trust Operating Partnership, L.P.
1170 Peachtree Street, NE, Suite 600
Atlanta, Georgia 30309


Reference is made to the Amended and Restated Agreement of Limited Partnership
of Columbia Property Trust Operating Partnership, L.P. (the “Partnership”), as
may be amended from time to time (the “Partnership Agreement”). All capitalized
terms used herein and not otherwise defined shall have the same meaning ascribed
to them respectively in the Partnership Agreement.
In accordance with Section 4 or Section 5, as applicable, of the Series A
Convertible, Perpetual Preferred Units Addendum attached as Schedule A (the
“Addendum”) to the Partnership Agreement, the undersigned hereby requests that
the Partnership (i) redeem __________ Series A Preferred Units in accordance
with the terms of the Agreement and the Addendum, and (ii) directs that cash
issued by the Partnership as a result of such redemption be delivered to the
address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such Series A Preferred Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership; (b) has the full right, power, and authority to redeem
such Series A Preferred Units as provided in Section 5 of the Addendum; and (c)
has obtained the consent or approval of all persons or entities, if any, having
the right to consent or approve such redemption.


Dated: __________, ____


Redemption Effective Date: __________, ____    


    
 
 
 
(Name of Limited Partner)
 
 
 
 
 
(Signature of Limited Partner)
 
 
 
 
 
(Mailing Address)
 
 
 
 
 
(City) (State) (Zip Code)
 
 
 
 
 
Signature Guaranteed by

    








Exhibit F




--------------------------------------------------------------------------------






SCHEDULE A


SERIES A CONVERTIBLE, PERPETUAL PREFERRED UNITS ADDENDUM
(THE “ADDENDUM”)


Establishing and Fixing the Rights and Preferences
of Series A Convertible, Perpetual Preferred Units


Designation and Number Designation and Number. A series of Partnership Units in
Columbia Property Trust Operating Partnership, L.P., a Delaware limited
partnership, (the “Partnership”), designated the “Series A Convertible,
Perpetual Preferred Units” (the “Series A Preferred Units”), is hereby
established. The Partnership is authorized to issue Three Million Two Hundred
Sixty-Four Thousand One Hundred Fifty-One (3,264,151) Series A Preferred Units.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Amended and Restated Limited Partnership Agreement of the
Partnership, as it may be amended or restated from time to time in accordance
with its terms (the “Partnership Agreement”).
1.Rank. Except as provided herein, the Series A Preferred Units shall rank on
parity with the Common Units and, except as provided herein, will have the same
rights with respect to preferences, voting powers, restrictions, limitations as
to distributions, qualifications, terms and other terms and conditions as the
Common Units. With respect to the payment of distributions and the distribution
of assets upon redemption, liquidation, bankruptcy, dissolution or winding up of
the Partnership and rights upon liquidation, dissolution, or winding up of the
Partnership, the Series A Preferred Units shall rank (a) senior to the Common
Units and all other classes or series of Partnership Units of the Partnership,
now or hereafter issued and outstanding, the terms of which provide that such
Partnership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Partnership, junior to such Series A Preferred Units
(collectively, the “Junior Securities”) and (b) junior to all Partnership Units
of the Partnership that the General Partner may authorize or issue in the
future, that pursuant to the terms thereof, rank senior to the Series A
Preferred Units with respect to distributions and upon the liquidation,
dissolution or winding up of the Partnership (“Senior Securities”) and to any
debt securities of the Partnership and any Partnership financing. The term
“Units” shall not include convertible debt securities unless and until such
securities are converted into Partnership Units.


2.Distributions.


(a)Each Series A Preferred Unit shall be entitled to receive, subject to Section
2(b) of this Addendum, at such times and in such amounts as authorized by the
General Partner, out of funds legally available for the payment of
distributions, the Series A Distribution. The “Series A Distribution” shall mean
the sum of the Common Unit Distribution plus, if and to the extent applicable,
any Additional REIT Share Amount (as defined below). The “Common Unit
Distribution” shall mean cash distributions per Series A Preferred Unit equal in
value to (i) the amount of any cash distribution declared or paid, without
duplication, on a Common Unit at any time such Series A Preferred Unit was
outstanding multiplied by (ii) the Series A Conversion Factor (as defined below)
in effect on the date of declaration of such distribution. For the avoidance of
doubt, the distributions paid to Series A Unitholders shall be in the form of
cash




--------------------------------------------------------------------------------





consideration and any non-cash consideration distributed with respect to a
Common Unit or REIT Share shall be taken into account in the Series A Conversion
Factor or the Conversion Factor, as applicable. Any distribution payable on a
Series A Preferred Unit for any partial distribution period during which such
Series A Preferred Unit was outstanding will be computed in accordance with
Section 5.02 of the Partnership Agreement. The distributions upon the Series A
Preferred Units shall be paid in arrears (without interest) on the distribution
payment date with respect thereto. If the full amount of the Series A
Distribution is not paid on such distribution payment date, then the Series A
Distribution shall accrue, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment thereof and whether or
not such distributions are earned, declared or authorized. The General Partner
shall not declare, and the Partnership shall not pay or set aside for payment,
any distribution on Junior Securities or redeem any Partnership Units held by
any Person, including, without limitation, the General Partner and its
Affiliates, at any time that the Series A Distribution has accrued but remains
unpaid with respect to any outstanding Series A Preferred Unit unless
concurrently with such distribution on Junior Securities or redemption the
aggregate accrued but unpaid Series A Distribution on all outstanding Series A
Preferred Units has been paid in full; provided that the Partnership shall be
required to redeem pursuant to Section 5 of this Addendum any Series A Preferred
Units submitted for redemption pursuant to such section and shall make the
payment of the applicable Redemption Price prior to the payment of any Series A
Distributions on any Series A Preferred Units not so redeemed, and in such
event, any unpaid distributions to the Series A Unitholders that the Series A
Unitholders would otherwise be entitled to receive shall accrue and remain
payable to the Series A Unitholders. Any distribution payment made on the Series
A Preferred Units shall first be credited against the earliest accrued but
unpaid distributions due with respect to such Series A Preferred Units which
remain payable. The record and payment dates for the distributions upon the
Series A Preferred Units, to the extent not prohibited by applicable law, shall
be the same as the record and payment dates for the dividends or other
distributions upon the Common Units.


(b)All cash payments with respect to the Series A Preferred Units will be fully
subordinated to the obligations of the Partnership with respect to Senior
Securities or under any indebtedness of the Partnership or its subsidiaries
outstanding from time to time. No distributions on Series A Preferred Units
shall be declared by the Partnership or paid or set apart for payment by the
Partnership at such time as the terms and provisions of any agreement to which
the Partnership is bound relating to its indebtedness prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.


(c)“Series A Conversion Factor” means 1.0, provided that upon the occurrence of
an Adjustment Event, the Series A Conversion Factor shall be adjusted by
multiplying the Series A Conversion Factor (as in effect prior to such
adjustment) by a fraction, the numerator of which shall be the number of Common
Units issued and outstanding on the record date for such Adjustment Event
(assuming for such purposes that such Adjustment Event has occurred as of such
time), and the denominator of which shall be the actual number of Common Units
(determined without the above assumption) issued and outstanding on such date;
provided that if the Adjustment Event had the same impact and effect on the
Common Units as an event under clause (A) of the definition of “Conversion
Factor” had on the REIT Shares, then the Series A Conversion Factor shall be
adjusted, or not be adjusted, as applicable, to the extent necessary to




--------------------------------------------------------------------------------





prevent any duplication in the Series A Conversion Factor and the Conversion
Factor caused by the Adjustment Event and such other event impacting the
Conversion Factor. In the event that the Partnership makes a distribution on its
Common Units in Partnership Units that are not Common Units, reclassifies or
recapitalizes its Common Units in Partnership Units that are not Common Units or
distributes to all Common Unitholders evidences of its indebtedness or assets
(including securities, but excluding any distribution that is classified as an
Adjustment Event), which evidences of indebtedness or assets are not distributed
to all Partners in accordance with their Combined Percentage Interests, the
Series A Conversion Factor shall be modified by the General Partner in good
faith to maintain the equivalent economic benefits to the Series A Unitholders
relative to the holders of Common Units as prior to such Adjustment Event. For
the avoidance of doubt, if the General Partner receives a Series A Conversion
Notice after the record date for a Series A Distribution, but prior to the
payment date of such Series A Distribution, the Series A Conversion Factor shall
be determined as if the General Partner had received the Series A Conversion
Notice immediately prior to the record date for such Series A Distribution.


(d)The “Additional REIT Share Amount” shall mean the amount(s) by which the
Common Unit Distribution would increase if the Common Unit Distribution were
calculated for purposes of Section 2 as the amount of cash distributions per
Series A Preferred Unit equal in value to (i) the amount of any cash dividend
declared or paid, without duplication, on a REIT Share at any time such Series A
Preferred Unit was outstanding multiplied by (ii) the Conversion Factor in
effect on the date of declaration of such dividend multiplied by (iii) the
Series A Conversion Factor in effect on the date of declaration of such
dividend.


3.Liquidation Preference.


(a)Upon any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Partnership (each, a “Liquidation Event”), each Series A
Preferred Unit then outstanding shall be entitled to be paid, out of the assets
of the Partnership legally available for distribution to its Partners, a
liquidation preference equal to $26.50 per Series A Preferred Unit (such amount,
the “Liquidation Preference”), plus an amount equal to all accrued but unpaid
Series A Distributions with respect to such Series A Preferred Units, before any
distribution of assets is made to holders of any Junior Securities.


(b)If upon any Liquidation Event the available assets of the Partnership are
insufficient to pay the full amount of the Liquidation Preference on all
outstanding Series A Preferred Units then the holders of the Series A Preferred
Units shall share ratably in any distribution of assets in proportion to the
full Liquidation Preference to which they would otherwise be respectively
entitled.


(c)Upon a Liquidation Event, unless the entire Liquidation Preference (and all
accrued but unpaid Series A Distributions) with respect to all outstanding
Series A Preferred Units has been or contemporaneously is declared and paid or
declared and a sum sufficient for the payment thereof is set apart for payment
for the satisfaction of the entire Liquidation Preference, no distributions
shall be declared or paid or set aside for payment, nor shall any other
distribution be declared or made upon, any Junior Securities, nor shall any
Junior Securities be redeemed, purchased or otherwise acquired for any
consideration by the Partnership (except by conversion into or exchange for
other Junior Securities).




--------------------------------------------------------------------------------







(d)Upon the General Partner’s provision of written notice as to the effective
date of any Liquidation Event to each Series A Unitholder of record, accompanied
by a check or receipt of electronically transferred funds in the amount of the
full Liquidation Preference plus any accrued but unpaid Series A Distributions
to which each such Series A Unitholder of record is entitled, the Series A
Preferred Units shall no longer be deemed outstanding Partnership Units and all
rights of the holders of such Partnership Units will terminate. Such notice
shall be transmitted by facsimile or e-mail or sent by first class mail, postage
pre-paid, to each Series A Unitholder at the respective email addresses or
mailing addresses, as applicable, of such holders as the same shall appear on
Exhibit A of the Partnership Agreement, as may be amended from time to time, or
reflected in the books and records of the Partnership. After payment of the full
amount of the Liquidation Preference and all accrued but unpaid Series A
Distributions to which they are entitled, the Series A Unitholders will have no
right or claim to any of the remaining assets of the Partnership.


4.Change of Control.


(a)Upon the occurrence of (i) a Transaction or (ii) any merger, consolidation or
other combination of the Partnership with or into another Person or sale of all
or substantially all of its assets (other than in connection with a change in
the Partnership’s state of incorporation or organizational form), in each case
which results in a change of control of the Partnership (each of clauses (i) and
(ii), a “Change of Control”) in which all or a portion of the consideration
consists of cash, each Series A Preferred Unit then outstanding, whether or not
vested, shall entitle its holder to receive an aggregate amount of consideration
equal to the greater of (i) the Liquidation Preference and (ii) (x) the amount
of consideration that a holder of a REIT Share will receive in connection with
such Change of Control multiplied by (y) the Conversion Factor in effect on the
date of such Change of Control multiplied by (z) the Series A Conversion Factor
in effect on the date of such Change of Control (such amount, the “Consideration
Amount”). The proportions of cash and other consideration and form of non-cash
consideration comprising such Consideration Amount shall be the same as those
comprising the consideration received by a holder of a REIT Share in respect of
such REIT Share; provided that if any portion of the Consideration Amount
consists of non-cash consideration that is not in the form of freely tradeable
Publicly Traded Common Stock (as defined below), all consideration paid to the
Series A Unitholders will be in cash. Upon a Change of Control, immediately
following the delivery of the Consideration Amount to each Series A Unitholder,
the Series A Preferred Units held by such Series A Unitholder shall be
extinguished and cancelled and the Series A Unitholders will have no right or
claim to any of the remaining assets of the Partnership or in connection with a
Change of Control.


(b)Upon a Change of Control in which the consideration consists of all equity
securities (such Change of Control, an “Equity Change of Control”), each Series
A Preferred Unit then outstanding, whether vested or unvested, shall remain
outstanding if (i) the Partnership is the surviving entity following the
consummation of such Equity Change of Control or (ii) to the extent the
Partnership is not the surviving entity following the consummation of such
Equity Change of Control, the successor entity to the Partnership in connection
with such Equity Change of Control assumes the obligations of the Partnership
with respect to the Series A Preferred Units; provided in each case that (x) the
terms of the Series A Preferred Units shall be adjusted as necessary to provide
the same economic benefit to the holders of the Series A Preferred Units as
prior to such Equity Change of Control, (y) all other terms of the Series A
Preferred Units remain unchanged in




--------------------------------------------------------------------------------





all material respects, including, without limitation, the ability to convert,
directly or indirectly, into common units of the successor partnership and, in
turn, common shares of beneficial interest or common stock of a corporation or
other entity organized and existing under the laws of the United States or any
state thereof and traded on a national securities exchange (or which will be so
traded when issued or exchanged in connection with such Equity Change of
Control) (“Publicly Traded Common Stock”), and (z) all unvested Series A
Preferred Units shall vest upon the closing of such Equity Change of Control.


(c)Notwithstanding the foregoing, subject to Section 5(e), if any Equity Change
of Control would result in material federal income taxes being incurred by a
Series A Unitholder (as determined on an individual basis), the Partnership
shall be required to redeem a number of Series A Preferred Units held by such
Series A Unitholder so as to provide such Series A Unitholder with an amount of
cash that is necessary to satisfy such material federal income tax incurred by
such Series A Unitholder based on a redemption price per Series A Preferred Unit
calculated in accordance with Section 5(d). Within ten (10) business days of the
consummation of an Equity Change of Control that would entitle such Series A
Unitholder to redemption of such Series A Unitholder’s Series A Preferred Units
pursuant to this Section 4(c), the General Partner shall provide such Series A
Unitholder with written notice of such event (the “Equity Change of Control
Notice”).
 
(d)Notwithstanding anything to the contrary herein, upon any Change of Control,
the Partnership may elect, in its sole discretion, to pay in respect of each
Series A Preferred Unit then outstanding, whether or not vested, an amount of
cash equal to the greater of (i) the Liquidation Preference, plus all accrued
but unpaid Series A Distributions on such Series A Preferred Units and (ii) the
Consideration Amount. After payment of the amount contemplated by this Section
4(d), the Series A Preferred Units held by such Series A Unitholder shall be
extinguished and cancelled and the Series A Unitholders will have no right or
claim to any of the remaining assets of the Partnership or in connection with a
Change of Control.


(e)Upon the General Partner’s provision of written notice as to the effective
date of any applicable Change of Control or payment pursuant to Section 4(d),
accompanied by a check or receipt of electronically transferred funds in the
amount of the full amount payable pursuant to Section 4(a) (solely in a case
where the consideration is all cash), Section 4(d) or the cash value equal to
the Series A Preferred Units so redeemed pursuant to Section 4(c), as
applicable, to which each record holder of the Series A Preferred Units is
entitled, the Series A Preferred Units extinguished pursuant to Section 4(a) or
4(d) or redeemed pursuant to Section 4(c) shall no longer be deemed outstanding
Units of the Partnership and all rights of the holders of such Units will
terminate.  Such notice shall be transmitted by facsimile or e-mail or sent by
first class mail, postage pre-paid, to each record holder of the Series A
Preferred Units at the respective email addresses or mailing addresses, as
applicable, of such holders as the same shall appear on Exhibit A of the
Partnership Agreement, as may be amended from time to time, or reflected in the
books and records of the Partnership.
 
(f)For purposes of this Section 4, the value of any non-cash consideration that
comprises all or a portion of the Consideration Amount shall be determined as
follows:




--------------------------------------------------------------------------------







(i)
In the case of Publicly Traded Common Stock, the value shall be the
volume-weighted average closing price per share of such Publicly Traded Common
Stock for the period of ten (10) consecutive trading days immediately preceding
the closing of the Change of Control; and



(ii)
In the case of any other non-cash consideration, the value shall be the fair
market value of such consideration as determined in good faith by the board of
directors of the General Partner for purposes of the Change of Control.



5.Redemption Rights.


(a)The Series A Preferred Units are not redeemable by the Partnership; provided,
however, that the foregoing shall not prevent the purchase or acquisition by the
Partnership of Series A Preferred Units pursuant to a purchase or exchange offer
made on the same terms to holders of all outstanding Series A Preferred Units
where the holder thereof agrees to participate in such purchase or exchange; and
provided further that the Partnership may redeem Series A Preferred Units
pursuant to Sections 4(c) and 5(b) or may extinguish and cancel Series A
Preferred Units pursuant to Sections 4(a) and 4(d), as applicable.


(b)Notwithstanding the foregoing, at any time prior to the third anniversary
from the date on which the Series A Preferred Units were issued by the
Partnership (the “Original Issue Date”), in the event that the Partnership
disposes of any Subsidiary or undertakes a restructuring of the Partnership or
any Subsidiary other than in connection with a Change of Control and as a result
of such disposition or restructuring, as applicable, gain recognized by the
Partnership is allocated to the holders of Series A Preferred Units for federal
income tax purposes pursuant to Section 704(c) of the Code (“Built-In Gain”),
then any affected Series A Unitholder may request that the Partnership redeem,
and the Partnership shall be required to so redeem, a number of Series A
Preferred Units sufficient to cover any federal, state and local income tax
obligations resulting from such allocation of Built-In Gain.


(c)Within ten (10) business days of the consummation of an event resulting in a
Series A Unitholder being allocated Built-In Gain that would entitle such Series
A Unitholder to redemption of such Series A Unitholder’s Series A Preferred
Units pursuant to Section 5(b), the Partnership shall provide such Series A
Unitholder with written notice of such event and the allocated Built-In Gain
(the “Built-In Gain Event Notice”).


(d)Any Series A Preferred Units redeemed pursuant to Section 4(c) or Section
5(b) will be redeemed for cash at a price per unit equal to the greater of (i)
the Liquidation Preference and (ii) the closing price of a REIT Share for the
trading day immediately preceding the Redemption Effective Date multiplied by
(x) the Conversion Factor in effect on such trading day multiplied by (y) the
Series A Conversion Factor in effect on such trading day, in each case plus all
accrued but unpaid Series A Distributions with respect to such redeemed Series A
Preferred Units (the “Redemption Price”).


(e)To exercise the redemption rights set forth in Section 4(c) or Section 5(b),
the Series A Unitholder must deliver a Series A Redemption Notice to the
Partnership (with a copy to the General Partner) not less than five (5) nor more
than thirty (30) days after date such Series A




--------------------------------------------------------------------------------





Unitholder receives the Equity Change of Control Notice or Built-In Gain Event
Notice, as applicable, along with a certification to the General Partner as to
the amount of tax liability associated with the vesting of Series A Preferred
Units resulting from such Equity Change of Control or Built-In Gain Event and
provide reasonable tax documentation to substantiate the associated tax
liability.


(f)A redemption of Series A Preferred Units for which the holder thereof has
given a Series A Redemption Notice shall occur automatically after the close of
business on the third (3rd) business day following the date that the Series A
Redemption Notice is delivered to the Partnership (the “Redemption Effective
Date”) without any action on the part of such Series A Unitholder. On the
Redemption Effective Date, upon receipt by such redeeming Series A Unitholder of
a check or receipt of electronically transferred funds in an amount equal to the
Redemption Price multiplied by the number of Series A Preferred Units being
redeemed, such redeemed Series A Preferred Units shall no longer be deemed
outstanding Units of the Partnership and all rights of such Series A Unitholder
with respect to such redeemed Partnership Units will terminate. Upon the
redemption of Series A Preferred Units as provided in the first sentence of this
Section 5(f), the Partnership shall deliver to such Series A Unitholder, upon
his or her written request, a certificate of the General Partner certifying the
number of remaining Series A Preferred Units, if any, held by such Person
immediately after such redemption.


6.Voting Rights.


(a)The holders of the Series A Preferred Units shall be entitled to vote on any
matter that requires the approval of the Partners of the Partnership, voting
together with the holders of Common Units as a single class, except as
specifically provided in the Partnership Agreement or as otherwise required by
law. Each Series A Preferred Unit will have the right to a number of votes equal
to the number of Common Units that would be issuable upon conversion of each
Series A Preferred Unit as of the date of such vote as further described in
Section 7.


(b)In addition to the voting rights set forth in Section 6(a) or any other
provision hereunder, so long as any Series A Preferred Units remain outstanding,
the Partnership or the General Partner, as applicable, shall not, without the
consent of the Series A Unitholders representing a majority of the outstanding
Series A Preferred Units, voting as a separate class, amend any provision of the
Partnership Agreement, including, without limitation, this Schedule A, or the
governing documents of the General Partner, if such amendment would materially
and adversely affect the rights, preferences, privileges, voting rights or other
terms of the Series A Preferred Units; provided that the Partnership may,
subject to Section 1 of this Addendum, issue Additional Equity in accordance
with Section 4.02 of the Partnership Agreement (which, for the avoidance of
doubt, may include the adoption and implementation of a long-term incentive plan
with respect to any series or class of Units held or issued by the Partnership)
without obtaining the consent of the Series A Unitholders.
 
7.Conversion.


(a)Notwithstanding anything to the contrary set forth herein, at any time on or
following the second anniversary of the Original Issue Date, each Series A
Preferred Unit shall be automatically converted, without any further action by
the General Partner, the Partnership, or the




--------------------------------------------------------------------------------





holder thereof, into a number of Common Units equal to one (1) multiplied by the
Series A Conversion Factor in effect on the Mandatory Conversion Date (as
defined below), on the trading day immediately following the earlier to occur of
(i) the time at which the closing price of a REIT Share on the NYSE has been
equal to or greater than $26.50 per share for three (3) consecutive trading days
and (ii) the time at which the volume-weighted average price of a REIT Share on
the NYSE has been equal to or greater than $26.50 per share for any period of
ten (10) consecutive trading days (each, a “Mandatory Conversion Event” and such
day, the “Mandatory Conversion Date”). Within five (5) days after the Mandatory
Conversion Date, the Partnership shall deliver a notice (a “Mandatory Conversion
Notice”) in the form attached to the Partnership Agreement as Exhibit D to each
holder of a Series A Preferred Unit. A Mandatory Conversion Notice shall be
provided in the manner provided in Section 12.01 of the Partnership Agreement.


(b)At any time following the Original Issue Date, each Series A Unitholder shall
have the right to convert, in such holder’s sole discretion, all or a portion of
such holder’s Series A Preferred Units (the “Optionally Converted Series A
Units”) into Common Units in accordance with the terms and conditions provided
in this Section 7(b). Each Optionally Converted Series A Unit shall entitle its
holder to receive from the Partnership a number of Common Units equal to one (1)
multiplied by the Series A Conversion Factor in effect on the Conversion
Effective Date (as defined below). To exercise the conversion right set forth in
this Section 7(b), a holder of one or more Series A Preferred Units must deliver
a notice (a “Series A Conversion Notice”) in the form attached to the
Partnership Agreement as Exhibit E to the Partnership (with a copy to the
General Partner). A conversion pursuant to this Section 7(b) shall occur on the
second (2nd) business day after the date that the Series A Conversion Notice is
received by the Partnership (the “Conversion Effective Date”).


(c)A conversion of Series A Preferred Units for which the holder thereof has
given a Series A Conversion Notice or a conversion of Series A Preferred Units
pursuant to a Mandatory Conversion Event shall occur automatically after the
close of business on the applicable Mandatory Conversion Date or Conversion
Effective Date without any action on the part of such Series A Unitholder, as of
which time such Series A Unitholder shall be credited on the books and records
of the Partnership with the issuance as of the opening of business on the next
day of the number of Common Units issuable upon such conversion. After the
conversion of Series A Preferred Units as provided in the preceding sentence,
the Partnership shall deliver to such Series A Unitholder, upon his or her
written request, a certificate of the General Partner certifying the number of
Common Units and remaining Series A Preferred Units, if any, held by such Person
immediately after such conversion. The assignee of any Limited Partner pursuant
to Article IX of the Partnership Agreement may exercise the rights of such
Limited Partner pursuant to this Section 7, and such Limited Partner shall be
bound by the exercise of such rights by such assignee.


(d)No payment or adjustment will be made upon a conversion of any Series A
Preferred Units for distributions with respect to Common Units issued upon such
conversion with a record date prior to the Mandatory Conversion Date or
Conversion Effective Date, as applicable; provided that the holders thereof
shall remain entitled to receive any distributions that have been declared or
otherwise accrued but remain unpaid as of such Mandatory Conversion Date or
Conversion Effective Date.


8.    Limitation of Liability. Except to the extent required by applicable law,
no Series A Unitholder shall be bound by, or be personally liable for, the
expenses, liabilities or obligations of the Partnership in excess of the value








